Exhibit 10.1

 

 

 

CREDIT AGREEMENT

dated as of

March 10, 2010

among

BROAD STREET FUNDING LLC,

as Borrower,

and

DEUTSCHE BANK AG, NEW YORK BRANCH,

as Lender

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

     PAGE

ARTICLE 1

  

DEFINITIONS AND INTERPRETATION

  

Section 1.01. Defined Terms

   1

Section 1.02. Use of Defined Terms

   1

Section 1.03. Interpretation

   1

Section 1.04. Accounting Matters

   2

Section 1.05. Conflict Between Credit Documents

   3

Section 1.06. Legal Representation of the Parties

   3

ARTICLE 2

  

COMMITMENT

  

Section 2.01. Commitment

   3

Section 2.02. Voluntary Reductions or Termination of the Maximum Commitment

   3

Section 2.03. Fees

   4

ARTICLE 3

  

LOANS AND LENDER NOTE

  

Section 3.01. Borrowing Procedure for Loans

   4

Section 3.02. Note

   4

Section 3.03. Principal Payments

   4

Section 3.04. Interest

   5

Section 3.05. Method and Place of Payment

   9

Section 3.06. Net Payments

   10

Section 3.07. Post Default Order of Application of Funds

   10

ARTICLE 4

  

CONDITIONS TO CREDIT EXTENSIONS

  

Section 4.01. Initial Loan

   10

Section 4.02. All Loans

   16

ARTICLE 5

  

REPRESENTATIONS AND WARRANTIES

  

Section 5.01. Organization, etc.

   17

Section 5.02. Due Authorization, Non-Contravention, etc.

   18

Section 5.03. Compliance with Laws

   18

 

i



--------------------------------------------------------------------------------

Section 5.04. Government Approval, Regulation, etc.

   18

Section 5.05. Validity, etc.

   18

Section 5.06. Financial Information

   19

Section 5.07. Litigation, etc.

   19

Section 5.08. Regulations T, U and X

   19

Section 5.09. Pension and Welfare Plans

   19

Section 5.10. Taxes

   19

Section 5.11. Absence of Default

   20

Section 5.12. Real Property

   20

Section 5.13. Environmental Warranties

   20

Section 5.14. Borrower’s Businesses

   20

Section 5.15. Collateral

   20

Section 5.16. Maintenance of Assets

   20

Section 5.17. Manager

   20

Section 5.18. Use of Proceeds

   21

Section 5.19. Compliance with Anti-Terrorism Laws and Regulations

   21

Section 5.20. Compliance with Anti-Money Laundering Laws and Regulations

   22

ARTICLE 6

  

COVENANTS

  

Section 6.01. Affirmative Covenants

   22

Section 6.02. Negative Covenants

   32

ARTICLE 7

  

EVENTS OF DEFAULT

  

Section 7.01. Events of Default

   36

Section 7.02. Action if Bankruptcy

   39

Section 7.03. Action if Other Event of Default

   39

Section 7.04. Additional Rights Upon Event of Default

   40

Section 7.05. Notice of Default

   40

ARTICLE 8

  

MISCELLANEOUS

  

Section 8.01. Payment of Expenses, etc.

   40

Section 8.02. Right of Setoff

   41

Section 8.03. Notices

   42

Section 8.04. Benefit of Agreement

   43

Section 8.05. Participations and Assignments

   43

Section 8.06. No Waiver; Remedies Cumulative

   45

Section 8.07. Calculations; Computations

   45

Section 8.08. Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial

   46

Section 8.09. Counterparts

   47

 

ii



--------------------------------------------------------------------------------

Section 8.10. Effectiveness

   47

Section 8.11. Headings Descriptive

   47

Section 8.12. Amendment or Waiver

   47

Section 8.13. Survival

   47

Section 8.14. Domicile of Loans

   47

Section 8.15. Confidentiality

   48

Section 8.16. Lender Affiliate Securities

   48

Section 8.17. Marshalling; Recapture

   49

Section 8.18. No Petition

   49

Section 8.19. Acknowledgment

   49

Section 8.20. Severability

   49

ANNEX I – Definitions

ANNEX II – Collateral Valuation Schedule

ANNEX III – Collateral Transaction Procedures

 

EXHIBIT A

   -    Form of Borrowing Request

EXHIBIT B

   -    Form of Note

EXHIBIT C

   -    Form of Assignment Agreement

EXHIBIT D

   -    Form of Security Agreement

EXHIBIT E

   -    Form of Custodial Agreement

EXHIBIT F

   -    Form of Required Borrower and Manager Opinion

EXHIBIT G

   -    Form of Manager Letter

EXHIBIT H

   -    Form of Equity Owner Letter

EXHIBIT I

   -    Form of FB Income Letter

EXHIBIT J

   -    Form of Compliance Certificate (Section 6.01(b)(iii))

EXHIBIT K

   -    Form of Setup Fee Agreement

EXHIBIT L

   -    Form of Commitment Termination Notice

EXHIBIT M

   -    Form of Loan Cessation Notice

SCHEDULE 1

   -    Lending Offices and Notice Data

SCHEDULE 2

   -    UCC-1 Filing Jurisdictions

SCHEDULE 3

   -    Schedule of Fund Investments

SCHEDULE 4

   -    Approved Banks

SCHEDULE 5

   -    Approved Selling Institutions

SCHEDULE 6

   -    Approved Industry Categories

SCHEDULE 7

   -    Approved Pricing Services

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of March 10, 2010 (this “Agreement”), is entered
into by and among BROAD STREET FUNDING LLC, a Delaware limited liability company
(the “Borrower”) and DEUTSCHE BANK AG, NEW YORK BRANCH (the “Lender”).

W I T N E S S E T H:

WHEREAS, the Borrower is a newly-formed limited liability company organized
under the Laws of Delaware to pursue a strategy of investing on a leveraged
basis in and managing a pool of Fund Investments;

WHEREAS, the Borrower will acquire, hold and dispose of Fund Investments;

WHEREAS, the Borrower desires to obtain the Commitment from the Lender, pursuant
to which Loans shall be made, subject to the terms and conditions set forth
herein, in a maximum aggregate principal amount not to exceed at any time the
lesser of (a) the Maximum Commitment and (b) the Maximum Advance Amount at such
time; and

WHEREAS, the Lender is willing, on the terms and conditions hereinafter set
forth, to extend the Commitment;

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATION

Section 1.01. Defined Terms. As used in this Agreement, and unless the context
requires a different meaning, capitalized terms used but not defined herein
shall have the respective meanings set forth in Annex I or Annex II.

Section 1.02. Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in each Assignment Agreement, notice and
other communication delivered from time to time in connection with this
Agreement or any other Credit Document.

Section 1.03. Interpretation. In this Agreement, unless a clear contrary
intention appears:

(a) the singular number includes the plural number and vice versa;

 

1



--------------------------------------------------------------------------------

(b) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually;

(c) reference to any gender includes each other gender;

(d) reference to any agreement (including this Agreement and the Annexes,
Exhibits and Schedules hereto), document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof and, if applicable, the terms hereof and
reference to any promissory note includes any promissory note which is an
extension or renewal thereof or a substitute or replacement therefor;

(e) reference to any Applicable Law means such Applicable Law as amended,
modified, codified or reenacted, in whole or in part, and in effect from time to
time, including rules and regulations promulgated thereunder;

(f) unless the context indicates otherwise, reference to any Article, Section,
Schedule, Annex or Exhibit means such Article, Section or Schedule hereof or
Annex or Exhibit hereto;

(g) “hereunder,” “hereof,” “hereto” and words of similar import shall be deemed
references to this Agreement as a whole and not to any particular Article,
Section or other provision hereof;

(h) “including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding such term;

(i) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding,” and “through” means “through and
including”; and

(j) reference to any rating by Moody’s includes any equivalent rating in a
successor rating category of Moody’s and reference to any rating by S&P includes
any equivalent rating in a successor rating category of S&P.

Section 1.04. Accounting Matters. For purposes of this Agreement, except as
otherwise noted herein, all accounting terms not otherwise defined herein shall
have the meanings assigned to them in conformity with GAAP applied on a basis
consistent with the most recent audited financial statements of the Borrower
delivered to the Lender on or before the Closing Date (or if the Borrower is
consolidated on the financial statements of the Equity Owner, the most recent
audited financial statements of the Equity Owner) and using the same valuation
method as used in such financial statements, except for any change required or
permitted by GAAP if the Borrower’s certified public accountants concur in such
change and the change is disclosed to the Lender.

 

2



--------------------------------------------------------------------------------

Section 1.05. Conflict Between Credit Documents. If there is any conflict
between this Agreement and any other Credit Document, this Agreement and such
other Credit Document shall be interpreted and construed, if possible, so as to
avoid or minimize such conflict but, to the extent (and only to the extent) of
such conflict, this Agreement shall prevail and control.

Section 1.06. Legal Representation of the Parties. This Agreement was negotiated
by the parties with the benefit of legal representation and any rule of
construction or interpretation otherwise requiring this Agreement or any other
Credit Document to be construed or interpreted against any party shall not apply
to any construction or interpretation hereof or thereof.

ARTICLE 2

COMMITMENT

Section 2.01. Commitment. Subject to the terms and conditions of this Agreement,
the Lender commits, from the Closing Date to the Commitment Termination Date, to
make revolving loans (collectively, “Loans”) to the Borrower (the “Commitment”);
provided that the Lender shall not be required to make any Loans hereunder if,
after giving effect thereto and to the receipt and application by the Borrower
of the proceeds of such Loan, the then aggregate outstanding principal amount of
such Loans would exceed the lesser of (a) the Maximum Commitment and (b) the
Maximum Advance Amount at such time. Subject to the preceding limitation and the
terms and conditions of this Agreement, the Borrower may from time to time
borrow, prepay, repay and reborrow Loans.

Section 2.02. Voluntary Reductions or Termination of the Maximum Commitment.

(a) The Lender’s commitment to make Loans hereunder shall automatically
terminate, and the Maximum Commitment shall be reduced to zero, upon the
Commitment Termination Date. The Borrower may voluntarily, from time to time,
permanently reduce the amount of the Maximum Commitment upon at least ten
(10) Business Days’ prior written notice to the Lender specifying the amount of
such reduction, which notice shall be irrevocable once given; provided that
(i) no reduction may reduce the Maximum Commitment below $25,000,000 unless the
Maximum Commitment is reduced to zero; (ii) any partial reduction of the Maximum
Commitment shall be in a minimum amount of $10,000,000 and in an integral
multiple of $1,000,000 for amounts in excess thereof and (iii) no such reduction
shall reduce the Maximum Commitment to an amount less than the sum of the then
aggregate outstanding Loans.

(b) Concurrently with any reduction in the Maximum Commitment or termination of
the Lender’s Commitment to make Loans hereunder prior to the Scheduled
Commitment Termination Date for whatever reason (including following the
occurrence of an Event of Default), the Borrower shall pay to the Lender the
applicable Make Whole Fee.

 

3



--------------------------------------------------------------------------------

Section 2.03. Fees.

(a) Setup Fee. The Borrower shall pay to the Lender a Setup Fee in the amount
and at the times set forth in the Setup Fee Agreement.

(b) Commitment Fee. The Borrower shall pay the applicable Commitment Fee to the
Lender on each Payment Date and on the Commitment Termination Date.

ARTICLE 3

LOANS AND LENDER NOTE

Section 3.01. Borrowing Procedure for Loans. Subject to satisfaction of the
applicable conditions precedent and the other terms of this Agreement, the
Lender will fund Loans to, and only to, the Custodial Account upon receipt of
timely and irrevocable written Borrowing Requests prior to the Commitment
Termination Date, certified by an Authorized Representative of the Borrower and
a Responsible Officer (which could be the same person as the Authorized
Representative) as specified in Section 4.02(b) (Borrowing Request) specifying
the amount and Business Day requested for funding; provided that the Borrower
shall deliver not more than one (1) Borrowing Request to the Lender on any
Business Day. Such Loans shall be in a minimum principal amount equal to
(A) $500,000 or an integral multiple of $1,000 for amounts in excess thereof or
(B) if less than the amount specified in (A), the aggregate Unused Amount at
such time. Any such request shall be made by either delivery to the Lender of a
written Borrowing Request or an Authorized Representative providing to the
Lender a telephonic request for a Borrowing (which request shall be promptly
confirmed by means of a written Borrowing Request), in each case no later than
3:00 p.m. (New York time) not less than one (1) Business Day preceding the date
of the requested Loans.

Section 3.02. Note. The Loans made by the Lender shall be evidenced by a
promissory note payable to the order of the Lender in a maximum principal amount
equal to the Maximum Commitment and dated as of the Closing Date, executed by
the Borrower and substantially in the form of Exhibit B (the “Note”).

Section 3.03. Principal Payments.

(a) The Borrower shall repay in full all Loans on the Maturity Date unless
payment is sooner required hereunder.

 

4



--------------------------------------------------------------------------------

(b) Prior to the Maturity Date, the Borrower:

(i) may, from time to time on any Business Day, make a voluntary prepayment, in
whole or in part, of the aggregate outstanding principal amount of any Loans
made as part of any particular Borrowing; provided that:

(A) no such prepayment may be made which, after giving effect thereto, would
result in the aggregate outstanding principal amount thereof being less than
$1,000,000 (unless repaid in full) or other than an integral multiple of $1,000
for amounts in excess thereof; and

(B) each such voluntary prepayment shall require prior written notice (or
telephonic notice promptly confirmed in writing) to the Lender not later than
12:00 p.m. (New York time) at least two (2) Business Days’ prior to the date of
such prepayment;

(ii) shall immediately repay all Loans upon any acceleration of the maturity of
the Loans in connection with the occurrence of an Event of Default pursuant to
Section 7.02 (Action if Bankruptcy) or Section 7.03 (Action if Other Event of
Default); and

(iii) shall immediately repay Loans to the extent required to satisfy the
Overcollateralization Test at all times.

(c) Prepayment Compensation. A prepayment of any Loan for any reason (whether
voluntary or mandatory) shall in all cases be accompanied by (i) accrued but
unpaid interest thereon and (ii) the payment determined in accordance with
Section 3.04(c) (Compensation).

(d) Application. Prepayments shall be applied to such Loans as may be specified
by the Borrower; provided that absent any such specification by the Borrower or
during the continuance of a Default or an Event of Default, prepayments shall be
applied to Loans in such manner as may be determined by the Lender.

Section 3.04. Interest.

(a) Interest Rules and Calculations. (i) The unpaid principal amount of each
Loan shall bear interest from the date of the Borrowing thereof until maturity
(whether by acceleration or otherwise) at a rate per annum which shall at all
times be the Weighted Average Rate in effect from time to time plus the
Applicable Margin.

(ii) All overdue principal and overdue interest in respect of each Loan and any
other overdue amount payable hereunder shall bear interest at a rate per annum
equal to the Weighted Average Rate in effect from time to time plus the
Applicable Margin plus 2%.

 

5



--------------------------------------------------------------------------------

(iii) Interest shall accrue with respect to each outstanding Loan at the
interest rate applicable to each Interest Reset Period and shall be payable in
arrears on each Payment Date.

(iv) All computations of interest hereunder shall be made in accordance with
Section 8.07 (Calculations; Computations).

(v) The Lender shall, upon determining the applicable interest rate for any
Borrowing of Loans for any Interest Reset Period, promptly notify the Borrower
thereof.

In no event shall the rate of interest applicable to any Loan or any other
amount due hereunder exceed the maximum rate permitted by Applicable Law, and
the interest rate specified above shall, if necessary, be reduced to such
maximum rate permitted by Applicable Law.

(b) Increased Costs, Illegality, etc. (i) In the event that the Lender shall
have determined (which determination shall, absent manifest error, be final and
conclusive and binding upon the Borrower):

(A) on any date for determining the Weighted Average Rate for any Interest Reset
Period that, by reason of any changes arising after the date of this Agreement
affecting the interbank Eurodollar market, adequate and fair means do not exist
for ascertaining the applicable interest rate;

(B) at any time, that the Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to agreeing to make or
making, funding or maintaining any Loans (other than any reduction in the amount
received or receivable resulting from the imposition of or a change in the rate
of taxes or similar charges), because of (x) any change since the Closing Date
in any Applicable Law, guideline or order (or in the interpretation or
administration thereof and including the introduction of any new accounting
standard, Law or guideline) (such as, for example, but not limited to, a change
in official reserve requirements), but, in all events, excluding reserves
required under Regulation D to the extent included in the computation of the
Weighted Average Rate or (y) other circumstances occurring after the Closing
Date affecting the interbank Eurodollar market or any other applicable market or
the position of the Lender in such market; or

(C) at any time, that the making or continuance of any Loan bearing interest
determined by reference to the Weighted Average Rate has become unlawful by
compliance by the Lender in good faith with any accounting standard, Law or
guideline (or would conflict with any such accounting standard, Law or guideline
not having the force of law but with which the Lender customarily complies even
though the failure to comply therewith would not be unlawful);

 

6



--------------------------------------------------------------------------------

then, and in any such event, the Loans bearing interest determined by reference
to the Weighted Average Rate shall no longer be available until such time as the
Lender notifies the Borrower that such circumstances no longer exist, and any
Borrowing Request given by the Borrower with respect to Loans which have not yet
been incurred shall be deemed rescinded by the Borrower, and (x) in the case of
clauses Section 3.04(b)(i)(A) and (B) above, the Borrower shall pay to the
Lender, as applicable, within 10 days of receipt of written demand therefor,
such additional amounts (in the form of an increased rate of, or a different
method of calculating (including by converting all affected Loans to Base Rate
Loans), interest or otherwise as the Lender shall determine) as shall be
required to compensate the Lender for such increased costs or reductions in
amounts receivable hereunder (a written notice as to the additional amounts owed
to the Lender, showing the basis for the calculation thereof in reasonable
detail, submitted to the Borrower by the Lender, shall, absent manifest error,
be final and conclusive and binding upon the Borrower) and (y) in the case of
clauses (B) and Section 3.04(b)(i)(C) above, the Borrower shall take the actions
specified in Section 3.04(b)(ii) (Increased Costs, Illegality, etc.) as promptly
as possible and, in any event, within the time period required by Law.

(ii) At any time that any Loan is affected by the circumstances described in
Section 3.04(b)(i)(B) or (C) (Increased Costs, Illegality, etc.), the Borrower
may (and in the case of a Loan affected pursuant to Section 3.04(b)(i)(C)
(Increased Costs, Illegality, etc.), the Borrower shall) if the affected Loan is
then being made pursuant to a Borrowing, cancel such Borrowing from the Lender
by giving the Lender telephonic notice (confirmed promptly in writing) thereof
on the same date that the Borrower was notified by the Lender pursuant to
Section 3.04(b)(i)(B) or (C) (Increased Costs, Illegality, etc.), or if the
affected Loan is then outstanding, upon at least two (2) Business Days’ written
notice (or telephonic notice promptly confirmed in writing) to the Lender,
require each such Loan to be converted into a Base Rate Loan.

(iii) If the Lender shall have reasonably determined in good faith that after
the Closing Date, the adoption or effectiveness of any applicable accounting
standard, or any Law regarding capital adequacy, or any change in any of the
foregoing, or any change in the interpretation or administration of any thereof
by any accounting board or Governmental Authority (including any standards
board, central bank or comparable agency charged with the interpretation or
administration thereof), or compliance by the Lender with any request or
directive regarding capital

 

7



--------------------------------------------------------------------------------

adequacy (whether or not having the force of law) of any such authority, board,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on the Lender (or such controlling corporation’s) capital or
assets as a consequence of its commitment to lend to a level below that which
the Lender (or such controlling corporation) would have achieved but for such
adoption, effectiveness, change or compliance (taking into consideration the
Lender’s (or such controlling corporation’s) policies with respect to capital
adequacy), then from time to time, within fifteen (15) days after demand by the
Lender, the Borrower shall pay to the Lender such additional amount or amounts
as shall compensate the Lender (or such controlling corporation) for such
reduction.

(iv) If the Lender seeks payment of additional amounts from the Borrower
pursuant to clauses (i) or (iii) above, the Borrower may together with payment
of all such additional amounts, (A) prepay all Loans for which the Lender seeks
payment of additional amounts without payment of any prepayment compensation
pursuant to Section 3.04(c) (Compensation) with respect to such Loans and
(B) upon such prepayment, reduce the Maximum Commitment in an amount equal to
the amount of such prepayment without payment of a Make Whole Fee.

(v) For avoidance of doubt, any interpretation of Accounting Research Bulletin
No. 51 by the Financial Accounting Standards Board, or any other change in
foreign or domestic generally accepted accounting principles that would require
the consolidation of some or all of the assets of the Borrower, including the
assets and liabilities which are the subject of this Agreement, with those of
the Lender, shall constitute a change in the interpretation of a regulation
subject to this Section 3.04(b).

(c) Compensation. The Borrower shall compensate the Lender, upon its written
request (which request shall set forth in reasonable detail the basis for
requesting such compensation), for all reasonable losses, expenses and
liabilities (including any loss, expense or liability incurred by reason of the
liquidation or reemployment of deposits or other funds required by the Lender to
fund its Loans, but excluding in any event the loss of anticipated profits)
which the Lender may sustain: (i) if for any reason (other than a default by the
Lender) a Borrowing of Loans does not occur on a date specified therefor in a
Borrowing Request (whether or not withdrawn by the Borrower or deemed withdrawn
pursuant to Section 3.04(b)(i) (Increased Costs, Illegality, etc.)), (ii) if any
prepayment, repayment or conversion of any of its Loans occurs on a date which
is not the last day of an Interest Period applicable thereto, (iii) if any
prepayment of any of its Loans is not made on any date specified in a notice of
prepayment given by the Borrower or (iv) as a consequence of (A) any other
default by the Borrower to repay its Loans when required by the terms of this
Agreement (including an Event of Default resulting in acceleration of the
maturity of the Loans hereunder) or (B) an action taken pursuant to Section
3.04(b)(ii) (Increased Costs, Illegality, etc.). The Lender’s basis for
requesting compensation pursuant to this Section 3.04(c)

 

8



--------------------------------------------------------------------------------

and the Lender’s calculation of the amount thereof shall, absent manifest error,
be final and conclusive and binding on the Borrower. With respect to clause (ii)
of the immediately preceding sentence, the compensation owed to the Lender shall
be equal to (x) the product of (1) the amount of the applicable Loans, (2) the
excess (if any) of (A) the Weighted Average Rate applicable to such Loans over
(B) LIBID applicable to a period equal to the number of days remaining in the
Interest Period applicable to such Loans and (3) the number of days remaining in
the Interest Period applicable to such Loans, divided by (y) 360.

(d) Change of Lending Office; Limitation on Indemnities.

(i) The Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.04(b)(i)(B) or Section 3.04(b)(i)(C) (Increased Costs,
Illegality, etc.) or Section 3.06 (Net Payments) with respect to the Lender, it
shall, if requested by the Borrower, use reasonable efforts (subject to overall
policy considerations of the Lender) to designate another lending office for any
Loans affected by such event; provided that such designation is made on such
terms that the Lender and its lending office suffer no material economic, legal
or regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of any such Section. Nothing in this Section
3.04(d) shall affect or postpone any of the obligations of the Borrower or the
right of the Lender provided in Section 3.04(b) (Increased Costs, Illegality,
etc.) or Section 3.06 (Net Payments).

(ii) Failure or delay on the part of the Lender to demand compensation pursuant
to this (d) shall not constitute a waiver of its right to demand such
compensation, but the Borrower shall not be required to compensate the Lender
for any increased costs incurred or reductions suffered more than nine months
prior to the date that the Lender notifies the Borrower of the event giving rise
to such increased costs or reductions and of the Lender’s intention to claim
compensation therefor (except that, if the event giving rise to such increased
costs or reductions is retroactive, then the nine-month period referred to above
shall be extended to include the period of retroactive effect thereof).

Section 3.05. Method and Place of Payment. All payments by the Borrower
hereunder shall be made in Dollars. Except as otherwise specifically provided
herein, all payments under this Agreement shall be made to the Lender not later
than 1:00 p.m. (New York time) on the date when due and shall be made in
immediately available funds at the Payment Office. Whenever any payment to be
made hereunder shall be stated to be due on a day which is not a Business Day,
the due date thereof shall be extended to the succeeding Business Day and, with
respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.

 

9



--------------------------------------------------------------------------------

Section 3.06. Net Payments. All payments made by the Borrower hereunder or under
the Note shall be made without setoff, counterclaim or other defense. All such
payments shall be made free and clear of, and without deduction or withholding
for, any present or future taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein with respect
to such payments (but excluding, any tax imposed on or measured by the net
income or net profits of, and any franchise tax imposed on or in lieu of taxes
on net income of, the Lender, pursuant to the Laws of the jurisdiction in which
it is organized or managed and controlled or the jurisdiction in which the
principal office or applicable lending office of the Lender is located or any
subdivision thereof or therein) and all interest, penalties or similar
liabilities with respect thereto (all such non-excluded taxes, levies, imposts,
duties, fees, assessments or other charges being referred to collectively as
“Taxes”). If any Taxes are so levied or imposed, the Borrower agrees to pay the
full amount of such Taxes, and such additional amounts, if any, as may be
necessary so that every payment of all amounts due under this Agreement or under
the Note, after withholding or deduction for or on account of any Taxes, shall
not be less than the amount provided for herein or in such Note. The Borrower
shall furnish to the Lender within forty-five (45) days after the date the
payment of any Taxes is due pursuant to Applicable Law certified copies of tax
receipts evidencing such payment by the Borrower. The Borrower agrees to
indemnify and hold harmless the Lender, and reimburse the Lender upon its
written request, for the amount of any Taxes so levied or imposed and paid by
the Lender.

Section 3.07. Post Default Order of Application of Funds. Following the
occurrence and continuation of an Event of Default, all payments from the
Borrower to the Lender in respect of the obligations under this Agreement shall
be applied to such obligations in the order set forth in the Security Agreement.

ARTICLE 4

CONDITIONS TO CREDIT EXTENSIONS

Section 4.01. Initial Loan. Notwithstanding any other provision of this
Agreement, the obligations of the Lender to fund the initial Borrowing (the
“Initial Loan”) shall be subject to the prior or concurrent satisfaction, or
written waiver by the Lender, of each of the conditions precedent set forth in
this Section 4.01.

(a) Evidence of Authority. The Lender shall have received:

(i) a certificate of an Authorized Representative of the Borrower and a
Responsible Officer (which could be the same person as the Authorized
Representative), dated the Closing Date, as to:

(A) the authority of the Borrower to execute, deliver and perform this
Agreement, the Note, each other Credit Document to be executed by it and each
other instrument, agreement or other document to be executed in connection with
the transactions contemplated in connection herewith and therewith; and

 

10



--------------------------------------------------------------------------------

(B) the authority and signatures of those Persons authorized on behalf of the
Borrower to execute and deliver this Agreement, the Note and the other Credit
Documents and to act with respect to this Agreement and each other Credit
Document to be executed by the Borrower, upon which certificate the Lender,
including each assignee (whether or not it shall have then become a party
hereto), may conclusively rely until it shall have received a further
certificate of the Borrower canceling or amending such prior certificates;

(ii) a copy of the Organic Documents of the Borrower, each certified in a manner
reasonably satisfactory to the Lender, and the provisions of which shall be
reasonably satisfactory to the Lender, a certificate of registration and a
certificate of good standing for the Borrower issued by the appropriate
governmental office in its jurisdiction of organization; and

(iii) such other instruments, agreements or other documents (certified if
requested) as the Lender may reasonably request.

(b) Agreement; Note. The Lender shall have received executed counterparts of
this Agreement and the Note, each duly executed and delivered by an Authorized
Representative of the Borrower.

(c) Collateral Documents. The Lender shall have received:

(i) evidence satisfactory to the Lender that all actions that are necessary or,
in the reasonable opinion of the Lender, are desirable to perfect and protect
the Liens in the Collateral created or purported to be created by the Collateral
Documents have been taken (including delivery to the Custodian of assignment or
transfer agreements executed in blank by an Authorized Representative of the
Borrower with respect to each Bank Loan);

(ii) the Security Agreement substantially in the form of Exhibit D, dated as of
the Closing Date, duly executed and delivered by the Borrower and the other
parties thereto together with:

(A) UCC financing statements (Form UCC-1) naming the Borrower as the debtor and
the Lender, as the secured party, or other similar instruments or documents in a
form suitable for filing in all jurisdictions identified in Schedule 2; and

 

11



--------------------------------------------------------------------------------

(B) copies of search reports certified by a party reasonably acceptable to the
Lender, dated as of a date reasonably near to the Closing Date, listing all
effective UCC financing statements that name the Borrower as the debtor and
which are on file in the jurisdictions identified in Schedule 2, showing that no
financing statements (other than those filed pursuant to this Agreement) cover
any Collateral, except with respect to Permitted Liens;

(iii) a copy of the Custodial Agreement substantially in the form of Exhibit E,
dated as of the Closing Date, as executed and delivered by the Borrower and the
other parties thereto.

(d) Management Agreement. The Lender shall have received copies, certified by
the Borrower, of the Management Agreement, duly executed and delivered by the
Borrower and the Manager.

(e) No Litigation, etc. No litigation, arbitration, governmental investigation,
proceeding or inquiry shall, on the date of the Initial Loan, be pending or, to
the knowledge of the Borrower, threatened in writing with respect to any of the
transactions contemplated hereby which could, in the reasonable opinion of the
Lender, be adverse in any material respect to the Borrower.

(f) Certificate as to Conditions, Warranties, No Default, Agreements etc. The
Lender shall have received a certificate of an Authorized Representative of the
Borrower and a Responsible Officer (which could be the same person as the
Authorized Representative), in each case on behalf of the Borrower dated as of
the Closing Date, in form and substance reasonably satisfactory to the Lender,
to the effect that, as of such date:

(i) all conditions set forth in this Article 4 (CONDITIONS TO CREDIT EXTENSIONS)
have been fulfilled;

(ii) all representations and warranties of the Borrower set forth in Article 5
(REPRESENTATIONS AND WARRANTIES) are true and correct in all material respects;

(iii) all representations and warranties set forth in each of the Collateral
Documents are true and correct in all material respects; and

(iv) no Default or Event of Default shall be continuing.

 

12



--------------------------------------------------------------------------------

(g) Custodial Account and Fund Investments.

(i) The Lender shall have received evidence of the establishment of the
Custodial Account and reasonably satisfactory evidence that (A) all Fund
Investments listed on the Schedule of Fund Investments that constitute
Certificated Securities, Uncertificated Securities or negotiable Instruments (or
security entitlements in respect thereof) or Cash have been credited to the
Custodial Account in accordance with the Collateral Documents, (B) the
settlement date for all Fund Investments listed on the Schedule of Fund
Investments that constitute Bank Loans has occurred, all transfer or assignment
documents relating thereto have been fully executed and delivered by authorized
signatories for the Borrower and the transferor or assignor thereof and any
other required parties (including the administrative agent and, if applicable,
the Obligor under such Bank Loan) and delivered, together with any accompanying
promissory note, to the Custodian and instruments or agreements of transfer in
respect thereof, duly executed in blank by an Authorized Representative of the
Borrower, have been duly delivered to the Custodian in accordance with the
Collateral Documents and (C) all Obligors relating to all Fund Investments
listed on the Schedule of Fund Investments have been instructed to make all
payments in connection with such Fund Investments to the Custodial Account.

(ii) The Lender shall have received evidence of the establishment of a
sub-account of the Custodial Account designated as the “Administrative Expense
Sub-account,” which shall be in the name of the Borrower subject to the terms of
the Custodial Agreement, and as to which the Lender shall have a first priority
perfected security interest. On the Closing Date, Cash in an amount not to
exceed $200,000 shall be withdrawn from the Cash Collateral Account (as defined
in the Custodial Agreement) and deposited into the Administrative Expense
Sub-account, and on each anniversary of the Closing Date, the Custodian shall
deposit into the Administrative Expense Sub-account the amount needed to bring
the amount on deposit therein to $200,000. Prior to the occurrence of a Default
or an Event of Default, the Custodian may, from time to time, upon notice to,
but without the consent of, the Lender, withdraw amounts from the Administrative
Expense Sub-account to pay the accrued and unpaid Administrative Expenses of the
Borrower. Following the occurrence of a Default or an Event of Default, the
Custodian may withdraw amounts from the Administrative Expense Sub-account for
its reasonable expenses as permitted under the Custodial Agreement, but shall
not pay any other Administrative Expenses except with the written consent of the
Lender. All amounts remaining on deposit in the Administrative Expense
Sub-account (if any) on the Commitment Termination Date shall be deposited by
the Custodian into the Custodial Account.

 

13



--------------------------------------------------------------------------------

(h) Opinions of Counsel. The Lender shall have received the following customary
opinion letters, each dated as of the Closing Date, and addressed to the Lender,
which shall be reasonably satisfactory in form and substance to the Lender:

(i) Sutherland Asbill & Brennan LLP, counsel to the Borrower, the Manager and FB
Income, addressing the matters set forth in Exhibit F;

(ii) Richards, Layton & Finger, P.A., special Delaware counsel to the Lender, in
such form and addressing such matters as the Lender may reasonably require; and

(iii) Davis Polk & Wardwell LLP, special counsel to the Lender, in such form and
addressing such matters as the Lender may reasonably require.

(i) Manager Letter. The Lender shall have received from the Manager a letter in
the form of Exhibit G addressed to the Lender.

(j) Equity Owner Letter. The Lender shall have received from the Equity Owner a
letter in the form of Exhibit H addressed to the Lender.

(k) FB Income Letter. The Lender shall have received from FB Income a letter in
the form of Exhibit I addressed to the Lender.

(l) Closing Fees, Expenses, etc. The Lender shall have received all fees, costs
and expenses then due and payable to it under this Agreement (including Section
8.01 (Payment of Expenses, etc.)).

(m) Federal Reserve Form U-1. The Lender shall have received a Federal Reserve
Form U-1 duly completed and executed by the Borrower and the Lender.

(n) Certificate of the Borrower Regarding Collateral; Certificate of the Manager
Regarding Collateral.

(i) A certificate by an Authorized Representative of the Borrower and a
Responsible Officer (which could be the same person as the Authorized
Representative), in each case on behalf of the Borrower, dated as of the Closing
Date, to the effect that, in the case of each Fund Investment pledged to the
Lender and included in the Collateral, on the Closing Date and immediately prior
to the delivery thereof on the Closing Date:

(A) the Borrower has full right to Grant a security interest in and assign and
pledge such Fund Investment to the Lender;

 

14



--------------------------------------------------------------------------------

(B) to the best of his knowledge, the information set forth with respect to such
Fund Investment listed on the Schedule of Fund Investments is correct in all
material respects;

(C) to the best of his knowledge, each item purported to be a Fund Investment
included in the Collateral satisfies the requirements of the definition of Fund
Investment;

(D) after giving effect to any requested Borrowing on the Closing Date (1) the
aggregate principal amount of all Loans outstanding will not exceed the Maximum
Commitment and (2) the Overcollateralization Test is satisfied; and

(E) the Lender has a first priority perfected security interest in all of the
Collateral (except as may otherwise be expressly permitted by this Agreement or
the Collateral Documents).

(ii) A certificate of a Responsible Officer, dated as of the Closing Date, to
the effect that, in the case of each Fund Investment pledged to the Lender for
inclusion in the Collateral, on the Closing Date and immediately prior to the
delivery thereof on the Closing Date:

(A) to the best of his knowledge, the Borrower is the owner of such Fund
Investment free and clear of any liens, claims or encumbrances of any nature
whatsoever except for (1) those which are being released on or prior to the
Closing Date, (2) those Granted pursuant to the Security Agreement and
(3) Permitted Liens;

(B) to the best of his knowledge, the Borrower has acquired its ownership in
such Fund Investment in good faith without notice of any adverse claim, except
as described in paragraph (A) above;

(C) to the best of his knowledge, the Borrower has not assigned, pledged or
otherwise encumbered any interest in such Fund Investment (or, if any such
interest has been assigned, pledged or otherwise encumbered, it has been
released) other than interests Granted pursuant to the Security Agreement or as
otherwise expressly permitted by this Agreement;

(D) to the best of his knowledge, the information set forth with respect to such
Fund Investment listed on the Schedule of Fund Investments is correct in all
material respects; and

 

15



--------------------------------------------------------------------------------

(E) to the best of his knowledge, each Fund Investment included in the
Collateral satisfies the requirements of the definition of Fund Investment.

(o) Satisfactory Legal Form. All limited liability company and other actions or
proceedings taken or required to be taken in connection with the transactions
contemplated hereby and all agreements, instruments, documents and opinions of
counsel executed, submitted, or delivered pursuant to this Section 4.01 by or on
behalf of the Borrower shall be reasonably satisfactory in form and substance to
the Lender and its counsel; all certificates and opinions delivered pursuant to
this Article 4 (CONDITIONS TO CREDIT EXTENSIONS) shall be addressed to the
Lender, or the Lender shall be expressly entitled to rely thereon; the Lender
and its counsel shall have received all information, and such number of
counterpart originals or such certified or other copies of such information, as
the Lender or its counsel may reasonably request; and all legal matters incident
to the transactions contemplated by this Agreement shall be reasonably
satisfactory to counsel to the Lender.

Section 4.02. All Loans. Notwithstanding any other provision of this Agreement,
and in addition to any conditions precedent required to be satisfied for the
initial Loan hereunder pursuant to Section 4.01 (Initial Loan) (even if waived
with respect to the initial Loan), the obligations of the Lender to make any
Loan shall be subject to the satisfaction of each of the conditions precedent
set forth in this Section 4.02.

(a) Compliance with Warranties, Maximum Commitment, No Default, etc. Both
immediately before and after giving effect to each Loan:

(i) the representations and warranties set forth in Article 5 (REPRESENTATIONS
AND WARRANTIES) shall be true and correct in all material respects with the same
effect as if then made (unless stated to relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date);

(ii) all representations and warranties set forth in each of the Collateral
Documents shall be true and correct in all material respects with the same
effect as if then made (unless stated to relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date);

(iii) no Default or Event of Default shall be continuing;

(iv) the Overcollateralization Test shall be satisfied; and

 

16



--------------------------------------------------------------------------------

(v) the aggregate principal amount of all Loans outstanding after giving effect
to the proposed Borrowing will not exceed the lesser of (A) the Maximum
Commitment and (B) the Maximum Advance Amount at such time (determined after
giving effect to the receipt by the Borrower of the proceeds of the requested
Loan(s) and the use by the Borrower on such date of such proceeds).

(b) Borrowing Request. The Lender shall have received a Borrowing Request for a
Loan certified by an Authorized Representative of the Borrower and a Responsible
Officer (which could be the same person as the Authorized Representative), in
each case on behalf of the Borrower. The delivery of any such Borrowing Request
and the acceptance by the Borrower of the proceeds or other benefits of any Loan
shall constitute a representation and warranty by the Manager on behalf of the
Borrower that on the date of such request for a Loan, and immediately before and
after giving effect to the application of any proceeds of any Loans thereby, all
statements set forth in Section 4.02(a) (Compliance with Warranties, Maximum
Commitment, Borrowing Base, No Default, etc.) are true and correct in all
material respects and (i) each Borrowing Request shall include a schedule
setting forth calculations evidencing the satisfaction of the conditions set
forth in clauses (iv) and (v) of Section 4.02(a) (Compliance with Warranties,
Maximum Commitment, No Default, etc.) and (ii) all other conditions precedent
have been satisfied.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

In order to induce the Lender to enter into this Agreement, to engage in the
transactions contemplated herein and in the other Credit Documents and to make
the Loans hereunder, the Borrower represents and warrants unto the Lender as set
forth in this Article 5.

Section 5.01. Organization, etc.

(a) Organization, Power, Authority, etc. The Borrower is a limited liability
company duly organized, validly existing and in good standing under the Laws of
Delaware, is duly qualified to do business and is in good standing in each
jurisdiction where the nature of its business requires such qualification to the
extent required pursuant to Section 6.01(c) (Maintenance of Existence, etc.) and
Section 6.01(d) (Foreign Qualification), and has full power and authority and
holds all requisite governmental licenses, permits and other approvals to enter
into and perform its Obligations under this Agreement, the Note and each other
Credit Document to which it is a party and to own and hold under lease its
property and to conduct its business substantially as currently conducted by it.

(b) Exemption from Registration. The Borrower is not required to register under
the Investment Company Act and the extensions of credit provided for in this
Agreement and the issuance by the Borrower of its equity capital to the Equity
Owner are exempt from registration under the Securities Act and the “Blue Sky”
Laws of each applicable state.

 

17



--------------------------------------------------------------------------------

Section 5.02. Due Authorization, Non-Contravention, etc. The execution and
delivery by the Borrower of this Agreement, the Note and each other Credit
Document to which it is a party, the performance by the Borrower of its
Obligations hereunder and thereunder, all Loans obtained hereunder by the
Borrower, the granting of the Liens provided for in the Collateral Documents and
the consummation of all other actions incidental to any thereof have been duly
authorized by all necessary action, do not and shall not conflict with, result
in any violation of, or constitute a default under, any provision of any Organic
Document or Contractual Obligation of the Borrower or any Law and shall not
result in or require the creation or imposition of any Lien on any of the
Borrower’s properties pursuant to the provisions of any Contractual Obligation
(other than the Liens provided for in the Collateral Documents and the Liens
permitted by Section 6.02(c) (Liens)). The execution and delivery of the
Borrower of the Credit Documents and performance of the Borrower’s obligations
hereunder and thereunder comply with all leverage requirements and restrictions
applicable to Business Development Companies (as such term is used in the
Investment Company Act and the rules and regulations promulgated thereunder) and
all requirements applicable to the Borrower under the Investment Company Act and
the rules and regulations promulgated thereunder.

Section 5.03. Compliance with Laws. The Borrower is in compliance in all
material respects with all Laws, in respect of the conduct of its business and
the ownership of its properties.

Section 5.04. Government Approval, Regulation, etc. No authorization, approval,
consent, action, filing, notice or registration by or with any Federal, state or
other Governmental Authority is required for the due execution, delivery or
performance by the Borrower of this Agreement, the Note or any other Credit
Document or the consummation of any transactions contemplated hereby or thereby,
except for authorizations, approvals, consents, actions, filings, notices or
registrations which have been duly obtained or made and are in full force and
effect.

Section 5.05. Validity, etc. This Agreement has been duly executed and delivered
by the Borrower and constitutes the legal, valid and binding obligation of the
Borrower enforceable in accordance with its terms; and the Note and each of the
other Credit Documents to which the Borrower is a party shall, on the due
execution and delivery thereof, constitute the legal, valid and binding
obligation of the Borrower, enforceable in accordance with their respective
terms, in each case, except as enforceability may be limited by applicable
bankruptcy, insolvency or similar Laws affecting creditors’ rights generally or
by general equitable principles relating to enforceability.

 

18



--------------------------------------------------------------------------------

Section 5.06. Financial Information. With respect to any representation and
warranty which is deemed to be made after the date hereof by the Borrower, the
balance sheet and statements of operations, of net assets (total assets less
total liabilities), earnings and of cash flow, which as of such date shall most
recently have been furnished by or on behalf of the Borrower to the Lender for
the purposes of or in connection with this Agreement or any transaction
contemplated hereby, shall have been prepared in accordance with GAAP or
otherwise on a cash basis, as the case may be, consistently applied (except as
disclosed therein), and shall present fairly in all material respects the
consolidated financial condition of the Borrower as at the dates thereof for the
periods then ended.

Section 5.07. Litigation, etc. There is no pending or, to the best knowledge of
the Borrower, threatened litigation, arbitration, action, proceeding, order,
investigation or claim, at law or in equity or before or by any Governmental
Authority affecting the Borrower, or any of its properties, assets or revenues
which could reasonably be expected to have a Material Adverse Effect.

Section 5.08. Regulations T, U and X. The proceeds of any Loans made hereunder
have not been, and will not be, used for a purpose which violates, or would be
inconsistent with, the provisions of Regulations T, U, or X of the FRS Board.

Section 5.09. Pension and Welfare Plans.

(a) None of the Borrower or any ERISA Affiliate maintains, contributes to (or is
obligated to contribute to) or has any liability to any Pension Plan or Welfare
Plan of the Borrower or any ERISA Affiliate of the Borrower. None of the
Borrower or any ERISA Affiliate of the Borrower has maintained or contributed to
(or has been obligated to contribute to) any Pension Plan or Welfare Plan.

(b) None of the assets of the Borrower constitute Plan Assets.

(c) The formation of the Borrower, and the acquisition of Fund Investments
contemplated by the Borrower, will not constitute a nonexempt prohibited
transaction (as such term is defined in Section 4975 of the Code or Section 406
of ERISA) that could subject DBTCA or the Lender to any tax or penalty on
prohibited transactions imposed under Section 4975 of the Code or Section 502(i)
of ERISA.

Section 5.10. Taxes. The Borrower has filed all tax returns required by Law to
have been filed by it; all such tax returns are true and correct in all material
respects; and the Borrower has paid or withheld (as applicable) all taxes and
governmental charges thereby shown to be owing or required to be withheld,
except any such taxes or charges which are being contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books.

 

19



--------------------------------------------------------------------------------

Section 5.11. Absence of Default. No Default shall be continuing or Event of
Default shall have occurred or would result from the incurrence of any
Obligations by the Borrower or from the grant or perfection of the Liens on the
Collateral pursuant to the Security Agreement. As of the Closing Date, the
Borrower is not in default under or with respect to (a) any Contractual
Obligation or (b) under any Law.

Section 5.12. Real Property. The Borrower does not own fee title to, or
leasehold interest in, any real property.

Section 5.13. Environmental Warranties. The Borrower does not own or lease, nor
has it ever owned or leased, any facilities or property the ownership of or
leasehold interest in which, with the passage of time, or the giving of notice
or both, would give rise to liability under any Environmental Law.

Section 5.14. Borrower’s Businesses. The Borrower has not engaged in any
business or activity other than such activities as permitted pursuant to its
Organic Documents and has at all times complied with the provisions in the LLC
Agreement set forth in Section 9(j) thereof.

Section 5.15. Collateral. The Borrower owns and has good title to all of its
property and assets, of any nature whatsoever, including all Fund Investments,
in each case free and clear of all Liens except as permitted pursuant to Section
6.02(c) (Liens). The Borrower has paid and discharged all lawful claims that, if
unpaid, could result in a Lien on its properties, other than Permitted Liens.
All of the Lender’s Liens in the Collateral are duly perfected, first priority
Liens, subject only to Permitted Liens that are expressly allowed to have
priority over the Lender’s Liens.

Section 5.16. Maintenance of Assets. All of the Borrower’s assets capable of
being held in or credited to a securities account or deposit account are and
will be held in or credited to the Custodial Account. The Borrower does not
maintain any funds or assets in respect of any Affiliate or third party in the
Custodial Account.

Section 5.17. Manager. (a) The Management Agreement is in full force and effect
and no material default exists thereunder and (b) the Manager is in compliance
with all material listing requirements of any exchange on which it is listed and
no disciplinary action has been taken against the Manager by any such exchange.
The Manager is authorized to act on behalf of the Borrower in connection with
the delivery of Borrowing Requests and payment instructions, the making of the
prepayment specifications referred to in Section 3.03(d) (Application) and as
otherwise authorized under the terms of the Management Agreement; provided that
the Borrower shall provide a certificate of the Persons so authorized as
provided in Section 4.01(a)(i)(B) (Evidence of Authority).

 

20



--------------------------------------------------------------------------------

Section 5.18. Use of Proceeds. The proceeds of the Borrowings hereunder shall be
used by the Borrower solely for the purposes of making investments in Fund
Investments (including purchasing or otherwise acquiring Fund Investments from
the Equity Owner), the payment of interest and other amounts on Loans, any other
purpose required hereunder and for the payment of fees and expenses incurred in
connection with the formation of the Borrower and the other transactions
contemplated under the terms of this Agreement, and the execution, delivery and
performance of this Agreement and the other Transaction Documents including, but
not limited to, the payment of fees payable to, or reimbursement of expenses of,
the Custodian pursuant to the Custodial Agreement and the Manager pursuant to
the Management Agreement and the payment of other ongoing professional and
administrative fees and expenses associated with the business and operation of
the Borrower, incurred in the ordinary course of business, or as otherwise
determined to be incurred by the Borrower (including Administrative Expenses),
to make distributions to the Equity Owner subject to establishment of the cash
reserve as set forth in Section 6.02(k) (Payment of Management Fees) and any
other requirements hereunder, or for other valid operating purposes of the
Borrower. None of such proceeds shall be used in violation of Applicable Law or,
directly or indirectly, (a) to extend “purpose credit” within the meaning given
to such term in Regulation U of the FRS Board, or (b) to purchase, otherwise
acquire or carry Margin Stock in any manner that would result in a violation of
Regulations T, U or X of the FRS Board.

Section 5.19. Compliance with Anti-Terrorism Laws and Regulations. Neither the
Borrower nor the Equity Owner is known by the Borrower after reasonable inquiry
to be:

(a) identified and included on the Specially Designated Nationals and Blocked
Persons List (the “SDB List”) maintained by the United States Office of Foreign
Assets Control (“OFAC”) and the United States Treasury Department or any other
similar list (collectively with the SDB List, the “Lists”) maintained by OFAC or
any other United States Federal government agency or authority pursuant to any
authorizing United States statute, rule, regulation or Executive Order of the
President of the United States (collectively, the “Anti-Terrorism Laws”); or

(b) a designated Person (a “Designated Person”) with whom a citizen or entity of
the United States is prohibited to engage in transactions according to any
economic sanction, trade embargo or other prohibition pursuant to any
Anti-Terrorism Law.

 

21



--------------------------------------------------------------------------------

Section 5.20. Compliance with Anti-Money Laundering Laws and Regulations.

(a) Neither the Borrower nor the Equity Owner, to the knowledge of the Borrower
after reasonable inquiry:

(i) is under investigation by any United States governmental authority or agency
or has been charged with or convicted of money laundering, drug trafficking,
terrorist-related activities, any other money laundering predicate crimes or any
violation of the Bank Secrecy Act, as amended by the USA PATRIOT Act (the
“BSA”), or any other applicable Federal Law governing BSA compliance and the
prevention of money laundering violations (collectively with the BSA, the
“Anti-Money Laundering Laws”);

(ii) has been assessed civil penalties under any Anti-Money Laundering Laws; or

(iii) has had any of its funds seized or forfeited in an action under any
Anti-Money Laundering Laws.

(b) The Borrower has taken reasonable measures appropriate to the circumstances
(and in any event required by Law), with respect to the Equity Owner, to assure
that funds invested by the Equity Owner in the Borrower are derived from lawful
and legal sources.

ARTICLE 6

COVENANTS

Section 6.01. Affirmative Covenants. The Borrower agrees with the Lender that,
until the Commitment has been terminated and all principal and interest on the
Loans and all other Obligations then due and payable have been paid and
performed in full, the Borrower shall perform the Obligations set forth in this
Section 6.01.

(a) Overcollateralization Test Calculation; Collateral Reports.

(i) On each Interest Reset Date, the Borrower shall furnish to the Lender a
written statement (a “Collateral Report”) certified by the Manager on behalf of
the Borrower, in each case as of the Reporting Date immediately prior to such
Interest Reset Date), which shall include among other things (to the extent
applicable):

(A) the Aggregate Principal Balance of all Fund Investments held in the
Custodial Account and all other Fund Investments (including Bank Loans) owned by
the Borrower;

 

22



--------------------------------------------------------------------------------

(B) a list of all Fund Investments, including, with respect to each such
Investment, the following detailed information:

(1) the Obligor thereon (including the issuer ticker, if any);

(2) the CUSIP or security identifier thereof, if any;

(3) the Principal Balance thereof;

(4) the percentage of the Aggregate Principal Balance represented by such
Investment;

(5) the related interest rate (including, where applicable, the benchmark rate
and the spread/margin);

(6) the Stated Maturity thereof;

(7) the related industry classification;

(8) the country of Domicile of the Obligor thereon;

(9) an indication as to whether each Fund Investment is (A.) experiencing any
default or event of default, (B.) a Senior Secured Loan, (C.) a Fixed Rate Fund
Investment or a Floating Rate Fund Investment, (D.) a Participation Interest
(indicating the related Selling Institution and its rating by Moody’s, if any),
(E.) a Revolving Loan or Delayed Drawdown Loan, and, in each case, the funded
amount and Maximum Unfunded Amount thereof, (F.) a DIP Fund Investment, (G.) a
PIK Security, (H.) an Accreting Security, (I.) an Excluded Investment and (J.) a
Zero Coupon Security;

(C) for each of the requirements or tests specified in the definition of
Portfolio Limitations, (1) the calculation, (2) the result, (3) the related
minimum or maximum test level and (4) a determination as to whether such result
satisfies the related requirement or test;

(D) a schedule showing the balance in the Custodial Account and each sub-account
thereof and on the prior Reporting Date, each credit or debit since such date
specifying the nature, source and amount, and the ending balance in the
Custodial Account including all contributions by the Equity Owner to the
Borrower and all distributions from the Borrower to the Equity Owner;

 

23



--------------------------------------------------------------------------------

(E) the identity of each Excluded Investment and the principal balance thereof;

(F) a schedule setting forth, in reasonable detail, the calculation and
determination of the Borrower’s compliance with the Overcollateralization Test;
provided that, for the avoidance of doubt, the Borrower’s calculation and
determination pursuant to this clause (F) shall in no way affect the Lender’s
right to determine compliance or non-compliance with the Overcollateralization
Test, as the case may be, or the occurrence of an Overcollateralization Default
Event at any time and from time to time; and

(G) such other information relating to the Borrower or its assets as the Lender
may reasonably request.

(ii) Not later than three (3) Business Days following the date of the failure to
comply with the Overcollateralization Test, the Borrower shall deliver to the
Lender a supplement to the most recent Collateral Report setting forth each of
the items included in the Collateral Report as of such date.

(iii) The Borrower shall promptly furnish in writing to the Lender from time to
time such additional information regarding (A) the calculation of, and
determination of the Borrower’s compliance with, the Overcollateralization Test,
within one (1) Business Day following the Lender’s request therefor and (B) Fund
Investments; provided that with respect to this clause (B), (x) the Borrower
shall have a reasonable period of time to prepare any such additional
information and (y) the Borrower shall not be required to provide any such
additional information to the extent that it would create an undue expense for
or be unduly burdensome on the Borrower (unless the Lender agrees to compensate
the Borrower for the reasonable out-of-pocket costs and expenses thereof).

(b) Information, etc. The Borrower shall:

(i) furnish to the Lender, as soon as available and in any event within ninety
(90) days after the end of each fiscal year of the Borrower (beginning with the
year ended December 31, 2010), from McGladrey & Pullen, LLP or another firm of
Independent certified public accountants of nationally recognized standing,
(A) audited consolidated financial statements, including balance sheet, income
statement and statement of cash flows of the Equity Owner and the accompanying
footnotes for such fiscal year and (B) financial statements of the Borrower, in
each case prepared, subject to Section 1.04 (Accounting Matters), in accordance
with GAAP, setting forth in the case of each fiscal year ending after
December 31, 2009 in comparative form the figures for the previous fiscal year;

 

24



--------------------------------------------------------------------------------

(ii) furnish to the Lender, as soon as available and in any event within sixty
(60) days after the end of each of the first three (3) fiscal quarters of each
fiscal year of the Borrower (beginning with the quarter ended June 30, 2010)
(A) consolidated financial statements, including balance sheet, income statement
and statement of cash flows of the Equity Owner and (B) financial statements of
the Borrower, in each case for such fiscal quarter and for the portion of the
fiscal year ended at the end of such fiscal quarter setting forth in the case of
each fiscal quarter ending on or after June 30, 2010 in comparative form the
figures for the corresponding fiscal quarter and the corresponding portion of
the previous fiscal year, all certified as to fairness of presentation, GAAP
(subject to Section 1.04 (Accounting Matters)) and consistency by the Manager;

(iii) furnish to the Lender, simultaneously with the delivery of each set of
financial statements referred to in clauses (i) and (ii) above, a certificate of
the Manager in the form of Exhibit J, (A) setting forth the aggregate amount of
Restricted Payments made during such fiscal quarter and (B) stating whether any
Default is continuing or Event of Default has occurred on or prior to the date
of such certificate and, if any Default or Event of Default then exists, setting
forth the details thereof and the action which the Borrower is taking or
proposes to take with respect thereto;

(iv) furnish to the Lender, as soon as available and in any event within fifteen
(15) days after the end of each month, a written statement of the Manager’s Net
Asset Value as at the close of business on the last Business Day of the previous
calendar month;

(v) as soon as possible after the acquisition of any Fund Investment and until
the Borrower’s disposition of such Fund Investment (or, if earlier, the maturity
or termination date thereof), use commercially reasonable efforts to cause the
administrative agent with respect to such Fund Investment to furnish (A) the
Lender access to IntraLinks, SyndTrak, Dealogic, Dealinks, DealVault or other
informational website (if any) available to the lenders under or other parties
in respect of such Fund Investment or the Obligor thereof and (B) DBTCA with any
notices from such administrative agent in connection with such Fund Investment;
provided that (x) if the Lender is not furnished with access to such
informational website (by or on behalf of the administrative agent with respect
to such Fund Investment or the Borrower), then the Borrower shall furnish to the
Lender all information on such informational website in accordance with clause
(vi) below or (y) if DBTCA is not furnished with such notices from the
administrative agent in connection with such Fund Investment, then the Borrower
shall furnish to DBTCA all such notices in accordance with clause (vi) below;
and

 

25



--------------------------------------------------------------------------------

(vi) if there is no informational website with respect to any Fund Investment or
(A) the Lender has not been furnished with access to such website, then furnish
to the Lender, as soon as practicable but in any event within three (3) Business
Days following receipt thereof, any and all information and documents, including
reports and notices received by the Borrower or the Manager from the Obligor of
such Fund Investment or the administrative agent or any group or committee of
lenders under or other parties in respect of such Fund Investment (including
with respect to any potential restructuring of such Fund Investment or such
Obligor), that is reasonably likely to affect calculation of the Advance Amount,
compliance with the Overcollateralization Test, the Collateral (including the
existence of any Liens other than Permitted Liens thereon) or the Lender’s
rights under this Agreement or any other Credit Document or (B) DBTCA has not
been furnished with access to notices from the administrative agent with respect
to such Fund Investment, then furnish to DBTCA, as soon as practicable but in
any event within three (3) Business Days following receipt thereof, any such
notices; provided that notwithstanding Section 8.03(a) (Notices) and Schedule 1,
the Borrower shall furnish all “private side”, confidential or restricted
information and notices to the Lender solely by delivery to Ian Jackson at 60
Wall Street, 13th Floor, New York, NY 10005; Telephone: (212) 250-4627;
Facsimile: +44 (113) 223-6123; Electronic Mail: ian-r.jackson@db.com.

(c) Maintenance of Existence, etc. The Borrower shall cause to be done at all
times all things necessary to maintain and preserve its existence and the rights
(statutory and other) and franchises (including licenses, authorizations and
permits necessary to continue its activities) used in the conduct of its
activities, including preservation of its status as a limited liability company
in good standing under the Laws of its jurisdiction of organization.

(d) Foreign Qualification. The Borrower shall cause to be done at all times all
things necessary to be duly qualified to do business and be in good standing in
each jurisdiction where the failure so to qualify would have a Material Adverse
Effect.

(e) Payment of Taxes and Other Claims. The Borrower shall file all tax returns
required by Law to be filed by it and shall pay or discharge or cause to be paid
or discharged, before the same shall become delinquent, all taxes, assessments
and other governmental charges levied or imposed upon the Borrower or upon the
income, profits or property of the Borrower; provided that the Borrower shall
not be required to pay or discharge or cause to be paid or discharged any such
tax, assessment or charge, the amount, applicability or validity of which is
being contested in good faith by appropriate proceedings and for which disputed
amounts adequate reserves in accordance with GAAP have been made.

 

26



--------------------------------------------------------------------------------

(f) Notice of Default, Litigation, etc. The Borrower shall give prompt notice to
the Lender (with a description in reasonable detail sufficient to enable the
Lender and its counsel to evaluate the nature of and period of existence thereof
and of the actions which the Borrower has taken and proposes to take with
respect thereto), of:

(i) the occurrence of any Default, Event of Default or Overcollateralization
Default Event;

(ii) the receipt of any notice of any default which, with notice, the passage of
time or both, would constitute an event of default (or any similar event
howsoever described) under any other Collateral Document;

(iii) any material litigation, arbitration or governmental investigation or
proceeding not previously disclosed by the Borrower to the Lender which has been
instituted or, to the knowledge of the Borrower, is threatened against the
Borrower or to which any of its properties, assets or revenues is subject;

(iv) to the extent the Borrower has knowledge thereof, any material adverse
development which shall occur in any litigation, arbitration or governmental
investigation or proceeding previously disclosed by the Borrower to the Lender;
and

(v) any material adverse development with respect to the Borrower, the Manager,
the Equity Owner, FB Income or GSO (or any replacement sub-advisor to FB Income)
that has impaired or is reasonably expected to impair the Borrower’s ability to
perform its obligations under this Agreement or under any of the other Credit
Documents.

(g) Performance of Obligations. The Borrower shall (i) perform promptly and
faithfully all of its Obligations under this Agreement and each other Credit
Document executed by it, and (ii) comply in all material respects with the
provisions of all other contracts or agreements to which it is a party or by
which it is bound and pay all material obligations which it has incurred or may
incur pursuant to any such contract or agreement as such obligations become due
(including this Agreement).

(h) Audits; Books and Records. Prior to the occurrence of an Event of Default,
the Lender may conduct one physical audit during each calendar year, on
reasonable notice and at reasonable times using the Lender’s own personnel, of
the assets of the Borrower. The Borrower shall keep proper books and records
reflecting all of its business and financial affairs and transactions, in
accordance with GAAP and permit the Lender, on reasonable notice and at
reasonable times and intervals during ordinary business hours, to visit all of
its offices and to discuss its financial matters with officers of the Borrower
and its Independent public accountants. The Borrower shall permit the Lender, on
reasonable notice and at reasonable times and intervals during ordinary business
hours, to examine and make copies of any of the books or other records of the
Borrower. The Borrower shall pay any reasonable fees of such Independent public
accountants

 

27



--------------------------------------------------------------------------------

incurred in connection with the exercise by the Lender of its rights pursuant to
this Section 6.01(h). Following the occurrence of an Event of Default, the
Lender may conduct physical audits at any time and from time to time, as often
as the Lender may deem reasonably necessary or desirable.

(i) Compliance with Laws, etc. The Borrower shall comply in all material
respects with all Applicable Laws, in respect of the conduct of its business and
the ownership of its properties.

(j) Environmental Matters. The Borrower shall use and operate all of its real
properties, if any, in compliance with all Environmental Laws.

(k) Maintenance of Property. The Borrower shall, at its expense:

(i) acquire and maintain the Collateral in a manner that shall enable the
Borrower to cause such property to be subject to the Liens of the Collateral
Documents; and

(ii) maintain and keep (or cause to be maintained and kept) its properties that
are used or useful to its business in good repair, working order and condition
(except for normal wear and tear) and from time to time make all necessary or
desirable repairs, renewals and replacements, so that its businesses may be
properly and advantageously conducted at all times.

(l) Delivery; Payments on Collateral; Further Assurances. The Borrower shall, at
its expense:

(i) execute and deliver any and all instruments necessary or as the Lender may
reasonably request to grant and perfect a first priority Lien in favor of the
Lender on all of the Collateral, free and clear of all other Liens except for
Permitted Liens, and, without any request by the Lender or any Person, deliver
or cause to be delivered promptly to the Custodian, or any designee thereof, for
crediting to the Custodial Account (to the extent capable of being so credited)
or (if not capable of being so credited) as otherwise provided under the
Collateral Documents, in due form for transfer (duly endorsed in blank or, if
appropriate, accompanied by duly executed blank stock or bond powers or any
instrument or certificate accompanying or previously delivered to the Custodian
permitting the Custodian to exercise the Borrower’s rights of transfer when
permitted hereunder or under the Security Agreement) or issued in the name of
the Custodian or its nominee or agent (or any designee of the Custodian), all
Fund Investments and all other certificated securities, chattel paper,
instruments and documents of title, if any, at any time representing all or any
of the Collateral, it being acknowledged by the parties hereto that such Fund
Investments and certificated securities, chattel paper, instruments and
documents of title may be subject to restrictions on transfer either imposed by
Law or contained in their governing documents or any related documents;

 

28



--------------------------------------------------------------------------------

(ii) cause (A) any and all payments of principal, interest and other amounts,
and any and all proceeds of sale or other disposition or otherwise, in respect
of any asset constituting part of the Collateral to be made directly to the
Custodial Account and (B) any other option, warrant, Equity Security, other
security, right to receive payment and any other asset issued or granted or
otherwise provided as consideration in connection with the issuance, purchase or
restructuring of any Fund Investment otherwise permitted hereunder to be
credited to the Custodial Account, the extent such option, warrant, Equity
Security, other security or other asset is capable of being so credited; and

(iii) upon request of the Lender, execute and deliver, in due form for filing or
recording (and pay the cost of filing or recording the same in all public
offices deemed necessary or desirable by the Lender), such assignments, security
agreements, pledge agreements, consents, waivers, financing statements, stock or
bond powers, and other documents, and do such other acts and things, all as the
Lender may from time to time reasonably request, to establish and maintain to
the reasonable satisfaction of the Lender valid first priority perfected Liens
in all the Collateral free of all other Liens, claims, and rights of third
parties whatsoever, except as permitted by Section 6.02(c) (Liens).

(m) Equity Owner, Manager, etc.

(i) Unless otherwise agreed to in writing by the Lender, all of the limited
liability company interests of the Borrower shall be owned solely by the Equity
Owner. The Lender shall at all times be entitled to accept and act upon
Borrowing Requests and payment instructions received from any of those officers
or agents of the Manager designated in a certificate of the Borrower to that
effect provided from time to time to the Lender (in the form provided in Section
4.01(a)(i)(B) (Evidence of Authority)).

(ii) The Borrower shall at all times maintain the Manager as the investment
manager under the Management Agreement, except as permitted pursuant to Section
6.02(g) (Modification of Certain Instruments, Organic Documents, Agreements,
etc.) or required pursuant to Section 7.03 (Action if Other Event of Default).

(iii) The Custodian shall at all times be the custodian of all of the Fund
Investments and other Collateral, except as otherwise provided under the
Custodial Agreement.

 

29



--------------------------------------------------------------------------------

(iv) The auditor of the Equity Owner and the Borrower shall be McGladrey &
Pullen, LLP or a nationally recognized firm of Independent public auditors that
is reasonably acceptable to the Lender.

(v) The Borrower shall cause the Equity Owner (if not FS Investment) to execute
and deliver to the Lender a letter in the form of Exhibit H on or prior to
becoming the Equity Owner.

(n) Regulations T, U, and X. The Borrower shall provide a duly completed and
executed Federal Reserve Form U-1 to the Lender after the Closing Date pursuant
to the terms of this Agreement. If at any time the Borrower acquires any Margin
Stock, the Borrower shall take any and all actions as may be reasonably
necessary, or as may be reasonably requested by the Lender, to establish
compliance with Regulations T, U, and X of the FRS Board.

(o) Plan Collateral. The Borrower shall do, and shall cause its ERISA Affiliates
to do, or cause to be done, all things reasonably necessary to ensure that the
Borrower will not be deemed to hold Plan Assets at any time. Notwithstanding
Section 6.02(d) (Limitations on Dispositions of Collateral)), the Borrower shall
refrain from making any Restricted Payment to the Equity Owner at any time that
the Borrower gains knowledge that the Equity Owner has failed to do all things
reasonably necessary to ensure that it will not be deemed to hold Plan Assets at
any time.

(p) Anti-Terrorism and Anti-Money Laundering Policies. The Borrower shall comply
with all existing Anti-Terrorism Laws, Anti-Money Laundering Laws, directives
from the appropriate governmental agencies or authorities and any other
applicable Federal or state Laws, if and when the Borrower is required to comply
with such Laws. The Borrower also agrees to implement and maintain policies,
procedures and controls reasonably necessary to assure compliance with all
existing Anti-Terrorism Laws, Anti-Money Laundering Laws and any other
applicable Federal or state Laws, if and when the Borrower is required to comply
with such Laws. Notwithstanding Section 6.02(d) (Limitations on Dispositions of
Collateral), the Borrower shall refrain from making any Restricted Payment to
the Equity Owner at any time that the Borrower gains knowledge that the Equity
Owner has failed to implement and maintain policies, procedures and controls
reasonably necessary to assure compliance with all existing Anti-Terrorism Laws,
Anti-Money Laundering Laws and any other applicable Federal or state Laws, if
and when the Equity Owner is required to comply with such Laws. The Borrower
further agrees, upon the Lender’s reasonable request from time to time during
the term of this Agreement, to provide written certification that its covenants
under this Section 6.01(p) have not been breached. The Borrower shall
immediately upon its actual knowledge provide written notification to the Lender
if its representations and warranties under Section 5.19 (Compliance with
Anti-Terrorism Laws and Regulations) and Section 5.20 (Compliance with
Anti-Money Laundering Laws and Regulations), and its covenants under this
Section 6.01(p) are no longer correct and have been breached or if the Borrower
has a reasonable

 

30



--------------------------------------------------------------------------------

basis to believe a representation, warranty or covenant may no longer be true or
may have been breached and provide the Lender with copies of all notices,
reports and other documents and communications relating to such an event
together with such notifications.

The Borrower consents on behalf of itself to the disclosure, by the Lender or
any of its affiliates or agents, to U.S. regulators of such information about
the Borrower and the Equity Owner that the Lender reasonably deems necessary or
appropriate to comply with applicable Anti-Terrorism Laws and Anti-Money
Laundering Laws and the Borrower shall be notified in advance, if practicable
(but in any case promptly thereafter), of any non-routine disclosure.

(q) Notification; Quarantine Steps. The Borrower shall immediately notify the
Lender if an Authorized Representative of the Borrower or a Responsible Officer
obtains actual knowledge that the Equity Owner or any director, principal,
officer or employee of the Equity Owner:

(i) has been listed on any of the Lists;

(ii) has become a Designated Person;

(iii) is under investigation by any governmental authority or agency for, has
been charged with or convicted of money laundering, drug trafficking,
terrorist-related activities, any other money laundering or terrorist crimes or
violating any Anti-Terrorism Laws or Anti-Money Laundering Laws;

(iv) has been assessed civil penalties under any Anti-Terrorism Laws or
Anti-Money Laundering Laws; or

(v) has had funds seized or forfeited in an action under any Anti-Terrorism Laws
or Anti-Money Laundering Laws. In addition, if, during the term of this
Agreement, the Lender is required under the Anti-Terrorism Laws or the
Anti-Money Laundering Laws to (A) know the identity of the Equity Owner, or
(B) to determine if the Equity Owner is included in subparagraphs (i) through
(iv) above, then, upon written request by the Lender to the Borrower, the
Borrower shall provide such information to the Lender. The Borrower on behalf of
itself consents to the disclosure, by the Lender or any of their respective
affiliates or agents, to U.S. regulators of such information about the Borrower
and the Equity Owner that the Lender reasonably deem necessary or appropriate to
comply with applicable Anti-Terrorism Laws and Anti-Money Laundering Laws.

(r) Borrower’s Business. The Borrower shall not engage in any business or
activity other than such activities as permitted pursuant to its Organic
Documents and shall at all times comply with the provisions in the LLC Agreement
set forth in Section 3(j) thereof.

 

31



--------------------------------------------------------------------------------

(s) Conditions Applicable to All Sale and Purchase Transactions. Any transaction
effected under this Agreement or in connection with the acquisition of
additional Fund Investments shall be conducted on an arm’s-length basis, shall
comply with the applicable requirements of the Collateral Transaction Procedures
and, if effected with a Person Affiliated with the Manager, shall be effected in
accordance with the requirements of Section 6.02(p) (Limitations on Transactions
with Affiliates and Other Funds.).

(t) Required Reserves on Certain Fund Investments. If the Borrower purchases or
holds any Fund Investment (including a Revolving Loan or Delayed Drawdown Loan)
that obligates the Borrower, whether currently or upon the happening of any
contingency at a future date, to advance any additional funds to an Obligor
(which, for the avoidance of doubt, shall not include Fully Pre-funded Revolving
Loans), then the Borrower shall, unless otherwise consented to in writing by the
Lender (which may be in the form of an email), maintain at all times during
which it has any such obligation, Cash or Cash Equivalents on deposit in the
Revolving Loan Collateral Sub-account (as defined in the Custodial Agreement) in
an aggregate amount equal to the unfunded portion of such obligation.

Section 6.02. Negative Covenants. The Borrower agrees with the Lender that,
until the Commitment has been terminated and all principal and interest on the
Loans and all other Obligations then due and payable have been paid and
performed in full, the Borrower shall perform the Obligations set forth in this
Section 6.02.

(a) No Other Business; Subsidiaries. The Borrower shall not engage in any
business or activity other than (i) incurring Loans or other obligations
permitted pursuant to this Agreement, purchasing and selling Fund Investments in
accordance with the restrictions herein and in its Organic Documents, and
(ii) engaging in any other activities which are necessary, suitable or
appropriate to accomplish the foregoing or are incidental thereto or connected
therewith or ancillary thereto or otherwise contemplated hereby. Notwithstanding
anything to the contrary contained in this Section 6.02(a) or elsewhere in this
Agreement, the Borrower shall have no Subsidiaries.

(b) Limitations on Debt. The Borrower shall not create, incur, assume or suffer
to exist or otherwise directly or indirectly become or be liable (collectively,
“Incur” and, with correlative meanings, “Incurred” and “Incurrence”) in respect
of any Debt, other than (i) indebtedness in respect of the Loans, and (ii) Debt
that is approved in writing by the Lender.

 

32



--------------------------------------------------------------------------------

(c) Liens. The Borrower shall not Incur any Lien upon any property or assets
included in the Collateral, whether now owned or hereafter acquired, except the
following (collectively, the “Permitted Liens”):

(i) Liens in favor, or for the benefit, of the Lender granted pursuant to this
Agreement or any Collateral Document, including the Lien in favor of the Lender
created by the Security Agreement; and

(ii) any other Lien granted in favor of (A) the Lender or (B) the Custodian
pursuant to the Custodial Agreement.

(d) Limitations on Dispositions of Collateral. The Borrower shall not remove or
cause to be removed from the Custodial Account (other than from the
Administrative Expense Sub-account as set forth in Section 4.01(g) (Custodial
Account and Fund Investments) or in connection with a withdrawal by the
Custodian of its fees, expenses and other amounts pursuant to the Custodial
Agreement) or otherwise dispose of or cause to be disposed any Collateral,
including any Fund Investment, except that, prior to, and if such removal or
disposition will not result in, the occurrence of a Default (including failure
to satisfy the Overcollateralization Test) or an Event of Default, the Borrower
may (i) purchase or sell Fund Investments in accordance with Section 6.02(q)
(Purchases and Sales of Fund Investments), (ii) remove Cash from the Custodial
Account to make payments due to the Lender or its Affiliates under this
Agreement or any other Credit Document, (iii) subject to establishment of the
cash reserve as set forth in Section 6.02(k) (Payment of Management Fees),
remove Cash from the Custodial Account to pay Administrative Expenses and other
fees and expenses of the Borrower other than Management Fees, (iv) subject to
establishment of the cash reserve, payment of Administrative Expenses and
satisfaction of the applicable Overcollateralization Test, each as set forth in
Section 6.02(k) (Payment of Management Fees), and payment of all amounts due and
payable by the Borrower (excluding the Management Fees), pay the Management Fees
and (v) subject to establishment of the cash reserve, payment of Administrative
Expenses and satisfaction of the applicable Overcollateralization Test (provided
that following the occurrence of a Super-Collateralization Event, the
Overcollateralization Test for purposes of this clause (v) shall be calculated
with a Super-Collateralization Percentage equal to 125% (whether or not such
Super-Collateralization Percentage is otherwise required pursuant to the
definition of Margin Requirement at such time)), each as set forth in Section
6.02(k) (Payment of Management Fees), and payment of all amounts due and payable
by the Borrower (including the Management Fees), make equity distributions to
the Equity Owner. During the existence of, or if such removal or disposition
will result in, a Default or an Event of Default, the Borrower shall not remove
from the Custodial Account or otherwise dispose of any Collateral, including any
Fund Investment, without the prior written consent of the Lender.

(e) Change of Name, etc. The Borrower shall not change (i) the location of its
principal place of business, chief executive office, chief place of business or
its records concerning its business and financial affairs, (ii) its name or the
name under or by which it conducts its business or (iii) its jurisdiction of
organization other than in accordance with the Security Agreement.

 

33



--------------------------------------------------------------------------------

(f) Merger, Consolidation; Successor Entity Substituted. The Borrower shall not
consolidate or merge with or into any other Person or sell, lease or otherwise
transfer its respective properties and assets substantially as an entirety to
any Person.

(g) Modification of Certain Instruments, Organic Documents, Agreements, etc. The
Borrower shall not without the prior written consent (or, in the case of clause
(ii) below, the direction) of the Lender (i) consent to any amendment or other
modification of any of the terms or provisions of the Collateral Documents,
(ii) terminate the Manager, appoint a replacement Manager or consent to an
assignment of the Management Agreement (except in connection with an assignment
that results from a change in control (within the meaning of the Investment
Advisers Act of 1940, as amended); or (iii) consent to any material amendment,
supplement or other modification of any of the terms or provisions of (A) its
Organic Documents if such change would adversely affect the Lender or (B) the
Management Agreement (except in connection with a change of Manager that
otherwise complies with clause (ii) above).

(h) Agreements Restricting Liens. Other than the Collateral Documents, the
Borrower shall not enter into any agreement which prohibits the creation or
assumption of any Lien upon its properties, revenues or assets, whether now
owned or hereafter acquired.

(i) Inconsistent Agreements. The Borrower shall not enter into any agreement
containing any provision which would be violated or breached by the performance
by the Borrower of its obligations under this Agreement or under any other
Credit Document.

(j) Pension and Welfare Plans. The Borrower shall not incur any liability or
obligation with respect to any Pension Plan or any Welfare Plan other than by
operation of Law. The Borrower shall not maintain or contribute to (or become
obligated to contribute to) any Pension Plan or Welfare Plan other than by
operation of Law.

(k) Payment of Management Fees. The Borrower shall not be obligated to pay, nor
permit the Manager to be paid, any Management Fees until (i) all interest,
principal and other amounts then due under this Agreement to the Lender have
been paid, (ii) a cash reserve covering all accrued but unpaid interest through
the next following Determination Date has been set aside and (iii) all the
Administrative Expenses for the relevant Interest Period have been paid. The
Manager shall expressly agree to subordinate its right to payment of the
Management Fee, following the occurrence of a Default or an Event of Default, to
the payment in full of all Administrative Expenses and all payments due to the

 

34



--------------------------------------------------------------------------------

Lender under this Agreement. Furthermore, the Borrower may not pay any
Management Fees or make any equity distributions to the Equity Owner to the
extent that immediately following such payment or distribution, as applicable,
the Overcollateralization Test (as determined for purposes of this Section
6.02(k)) would not be satisfied.

(l) Commodities; Real Estate. The Borrower shall not purchase or otherwise
acquire or receive as a distribution any commodities or any fee interest in real
property.

(m) Margin Stock. The Borrower shall not use any of the proceeds of the
Borrowings (i) to extend “purpose credit” within the meaning given to such term
in Regulation U of the FRS Board or (ii) to purchase, otherwise acquire or carry
any Margin Stock in any manner that would result in a violation of Regulations
T, U or X of the FRS Board.

(n) Limitations on Swap Transactions. The Borrower shall not enter into or
otherwise effect or permit to remain outstanding any Swap Transaction.

(o) Investment Company Act. The Borrower shall not register as, or conduct its
business or take any action which shall cause it or the Collateral to be
required to be registered as, an investment company under the Investment Company
Act; provided that the parties acknowledge that the Fund Investments and the
Borrowings by the Borrower shall be subject to any restrictions imposed on the
Equity Owner as a business development company under the Investment Company Act.

(p) Limitations on Transactions with Affiliates and Other Funds. The Borrower
shall not, directly or indirectly, without the prior written consent of the
Lender: (i) make an investment in any of its Affiliates, the Manager, the Equity
Owner, any Related Fund or any account managed by the Manager, (ii) sell, lease
or otherwise transfer any assets to any of its Affiliates, the Manager, the
Equity Owner, any Related Fund or any account managed by the Manager,
(iii) purchase or acquire assets from any of its Affiliates, the Manager, the
Equity Owner, any Related Fund or any account managed by the Manager or
(iv) enter into any other transaction directly or indirectly with or for the
benefit of any of its Affiliates, the Manager, the Equity Owner, any Related
Fund or any account managed by the Manager (including Guarantees and assumptions
of obligations of any of its Affiliates, the Manager, the Equity Owner, any
Related Fund or any account managed by the Manager); provided that the Borrower
may, without the consent of the Lender, conduct with Affiliates, the Manager,
the Equity Owner or any Related Fund any of the transactions referred to in
clauses (i), (ii), (iii) and (iv) above, so long as such transactions are
conducted on terms no less favorable, taken as a whole, to the Borrower than
would be obtained in an arm’s length transaction with a non-Affiliate.

 

35



--------------------------------------------------------------------------------

(q) Purchases and Sales of Fund Investments. The Borrower shall not (i) purchase
any investment other than Fund Investments or (ii) purchase or sell any Fund
Investment other than in compliance with Applicable Law and the Collateral
Transaction Procedures and only if (A) immediately following such transaction,
no Default or Event of Default would occur or be continuing and (B) the
Overcollateralization Test is satisfied; provided that this Section 6.02(q)
shall not prohibit the Borrower from acquiring and holding an Excluded
Investment that the Borrower receives in connection with the workout or
restructuring of any Fund Investment; provided further that in no event may the
Borrower acquire or hold in connection with such a workout or restructuring,
without the prior written consent of the Lender, (x) any real property or
(y) any Margin Stock, unless the Borrower delivers a completed and executed
Federal Reserve Form U-1 to the Lender simultaneously therewith.

(r) Distributions. The Borrower shall not make any payments or distributions
other than in accordance with (d) (Limitations on Dispositions of Collateral).

(s) No Commingling of Borrower’s Assets with Affiliates. The Borrower shall not
maintain funds or hold assets comprising Collateral in any account other than
the Custodial Account, and the Custodial Account shall not contain any funds or
assets owned by any Affiliate of the Borrower or any other third party so as to
commingle the funds or assets of the Borrower with those of any such Affiliate
or third party.

(t) Not a Corporation for Tax Purposes. The Borrower shall take no action that
would cause it to be treated as a corporation within the meaning of Treasury
Regulations Section 301.7701-2(b).

ARTICLE 7

EVENTS OF DEFAULT

Section 7.01. Events of Default. The term “Event of Default” shall mean any of
the events set forth in this Section 7.01.

(a) Non-Payment of Obligations. The Borrower fails to make a payment of
(i) principal when due (whether at stated maturity or by acceleration, mandatory
prepayment or otherwise), (ii) interest, Setup Fee or Commitment Fee within
three (3) Business Days of when due or (iii) any other Obligation when due and
such failure is not cured within one (1) Business Day of the Lender notifying
the Borrower of such default.

(b) Overcollateralization Default Event. An Overcollateralization Default Event
occurs and such event is not cured (i) if notice of such event is received (or
deemed to be received) by the Borrower on or before 11:00 a.m. (New York time)
on any day that the Fedwire Funds Service (the “Fedwire”) is

 

36



--------------------------------------------------------------------------------

open, then by the close of the Fedwire on such day or (ii) if notice of such
event is received (or deemed to be received) by the Borrower after 11:00 a.m.
(New York time) on any day that the Fedwire is open, then by 12:00 p.m. (New
York time) on the next succeeding day that the Fedwire is open.

(c) Certain Covenant Defaults. The Borrower shall fail to comply with its
obligations under (i) Section 6.01(a) (Overcollateralization Test Calculation;
Collateral Reports) and such failure is not cured within one (1) Business Day,
(ii) Section 6.01(b)(v)(A) (Information, etc.) and such failure is not cured
within three (3) Business Days following receipt (or deemed receipt) by the
Borrower of notice of such failure, (iii) Section 6.01(b)(v)(B) or Section
6.01(b)(vi) (Information, etc.) and such failure is not cured within one
(1) Business Day following receipt (or deemed receipt) by the Borrower of notice
of such failure, (iv) Section 6.01(f) (Notice of Default, Litigation, etc.) or
Section 6.01(o) (Plan Collateral) and such failure is not cured within two
(2) Business Days or (v) Section 6.02 (Negative Covenants) or Section 6.01(t)
(Required Reserves on Certain Fund Investments) (which failures shall, for the
avoidance of doubt, not contain any cure period).

(d) Breach of Representation or Warranty. Any representation or warranty of the
Borrower hereunder or of the Borrower in any other Credit Document or in any
certificate delivered pursuant hereto or thereto is or shall be incorrect in any
material respect when made or deemed made.

(e) Non Performance of Other Obligations. The Borrower shall default in the due
performance and observance of any covenant (including any covenant of payment),
obligation, warranty or other agreement contained herein or in any other Credit
Document executed by it, and, if such default does not otherwise constitute an
Event of Default under this Article 7, such default is not cured within thirty
(30) days of the earlier of (i) notice thereof having been given to the Borrower
by the Lender and (ii) the first date on which an Authorized Representative of
the Borrower or a Responsible Officer knew (or with reasonable inquiry should
have known) of such default.

(f) Excluded Investments. The Borrower (i) purchases an Excluded Investment
enumerated in clauses (viii) or (ix) of the definition of Excluded Investments
and fails to dispose of such Excluded Investment within five (5) Business Days
(A) after obtaining knowledge thereof or (B) earlier, if using reasonable
inquiry, would have obtained such knowledge or (ii) purchases an Excluded
Investment enumerated in clauses (i), (xii) or (xiii) of the definition of
Excluded Investments; provided that subject to the limitations set forth in
Section 6.02(q) (Purchases and Sales of Fund Investments), this Section 7.01(f)
shall not prohibit, and it shall not be an Event of Default as a result of, the
Borrower acquiring and holding any Excluded Investment that the Borrower
receives in connection with the workout or restructuring of any Fund Investment.

 

37



--------------------------------------------------------------------------------

(g) Illegality. It is or will become unlawful for the Borrower to perform or
comply with any one or more of its obligations under the Credit Documents.

(h) Judgments. Any final judgments or orders (not subject to appeal or otherwise
non-appealable) by one or more courts of competent jurisdiction for the payment
of money in an aggregate amount in excess of $1,500,000 (after giving effect to
insurance, if any, available with respect thereto) shall be rendered against the
Borrower, and the same shall remain unsatisfied, unvacated, unbonded or unstayed
for a period of fifteen (15) days after the date on which the right to appeal
has expired.

(i) Bankruptcy, Insolvency, etc. The Borrower shall:

(i) become insolvent or generally fail to pay, or admit in writing its inability
to pay, Debts as they become due;

(ii) apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for the Borrower or any property of
any thereof, or make a general assignment for the benefit of creditors;

(iii) in the absence of such application, consent or acquiescence, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for the Borrower or for a substantial part of the property of any
thereof, and such trustee, receiver, sequestrator or other custodian shall not
be discharged within thirty (30) days;

(iv) permit or suffer to exist the commencement of any bankruptcy,
reorganization, Debt arrangement or other case or proceeding under any
bankruptcy or insolvency Law, or any dissolution, winding up or liquidation
proceeding, in respect of the Borrower and, if such case or proceeding is not
commenced by the Borrower, such case or proceeding shall be consented to or
acquiesced in by the Borrower or shall result in the entry of an order for
relief or shall remain for thirty (30) days undismissed; or

(v) take any action authorizing, or in furtherance of, any of the foregoing.

(j) Failure of Valid, Perfected, First-Priority Lien. Any Lien granted on any
Collateral shall, at any time after delivery of the respective Collateral
Documents, cease to be fully valid and perfected as a first-priority Lien except
for Permitted Liens.

(k) Investment Company Act. The Borrower or its assets shall at any time become
required to be registered as an “investment company” under the Investment
Company Act.

 

38



--------------------------------------------------------------------------------

(l) Dissolution or Termination of the Borrower. The Borrower shall be dissolved
or terminated and not reconstituted substantially simultaneously therewith (and
in no event later than the same day) in accordance with the LLC Agreement.

(m) Manager and Equity Owner Events.

(i) The Manager is removed, replaced, terminated or resigns pursuant to the
Management Agreement (including as a result of the Borrower’s termination of the
Management Agreement) or FS Investment otherwise ceases to act as investment
manager to the Borrower for any reason;

(ii) An event specified in Section 7.01(i) (Bankruptcy, Insolvency, etc.) occurs
with respect to the Manager or the Equity Owner; or

(iii) The Manager or the Equity Owner defaults in any material respect in its
obligations under any agreements, contracts or financial instruments with
(A) the Lender or its Affiliates or (B) any other person; provided that solely
for purposes of this clause (B), the aggregate principal amount of the
agreements, contracts or financial obligations relating to such defaulted
obligations (individually or collectively) is not less than the lesser of (x) 3%
of the Net Asset Value of the Manager or the Equity Owner (as the case may be)
and (y) $10,000,000.

(n) Net Asset Value. The Net Asset Value of the Manager at any time declines
below the Net Asset Value Floor.

(o) Anti-Terrorism and Anti-Money Laundering Events. The occurrence of any event
specified in Section 6.01(q) (Notification; Quarantine Steps) with respect to
the Equity Owner.

(p) Regulatory Events. A Regulatory Event has occurred.

Section 7.02. Action if Bankruptcy. If any Event of Default described in Section
7.01(i) (Bankruptcy, Insolvency, etc.) shall occur with respect to the Borrower,
then the principal amount of all outstanding Loans and all other Obligations
shall automatically be and become immediately due and payable, and the
Commitment shall be automatically terminated, without further notice, demand or
presentment, all of which are expressly waived by the Borrower.

Section 7.03. Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in Section 7.01(i) (Bankruptcy, Insolvency,
etc.)) shall occur and be continuing for any reason, whether voluntary or
involuntary, the Lender may, in addition to any other remedies available to it,
including the remedies set forth in the Security Agreement, take any of the
following actions: (a) declare a Commitment Termination Event, (b) declare the

 

39



--------------------------------------------------------------------------------

outstanding principal amount of all outstanding Loans and all other Obligations
to be due and payable and terminate the Commitment, whereupon the full unpaid
amount of all Loans and any and all other Obligations shall be and become
immediately due and payable, without further notice, demand, or presentment, all
of which are expressly waived by the Borrower, in either case by delivery of a
Commitment Termination Notice substantially in the form of Exhibit L or
(c) elect to cease making additional Loans to the Borrower hereunder (without
otherwise terminating the Commitment), by delivery of a Loan Cessation Notice
substantially in the form of Exhibit M.

Section 7.04. Additional Rights Upon Event of Default. Upon the occurrence and
during the continuance of an Event of Default hereunder (for the avoidance of
doubt, upon commencement by the Lender of any of the remedies set forth in this
Agreement or in any of the other Credit Documents or upon notice by the Lender
to the Borrower or the Manager that it intends to promptly commence the exercise
of any such remedies, such Event of Default shall be deemed to be continuing,
and may not be cured or curable by any subsequent actions or events), the Lender
(a) shall have, in addition to the rights set forth herein, the rights and
remedies afforded in the Collateral Documents, under any agreement, by law, at
equity or otherwise, including the rights and remedies of a secured party under
the UCC and (b) may, pursuant to the Collateral Documents and the Management
Agreement, terminate (or cause to be terminated) the Management Agreement and
replace (or cause to be replaced) the Manager with an institution selected by
the Lender in its sole and absolute discretion (which may be Deutsche Bank)
legally qualified, permitted under Applicable Law and with the capacity to
assume the responsibilities, duties and obligations of the Manager under the
Credit Documents and the Management Agreement. The Borrower shall remain liable
to the Lender for any deficiency following any such sale of Collateral.

Section 7.05. Notice of Default. If a Default or an Event of Default occurs, the
Borrower shall provide to the Lender written notice (or telephonic notice
promptly confirmed in writing) of such Default or Event of Default promptly
(and, in any event, within two (2) Business Days) after the Borrower becomes
aware of such Default or Event of Default.

ARTICLE 8

MISCELLANEOUS

Section 8.01. Payment of Expenses, etc. The Borrower agrees to: (a) pay all
actual and reasonable out-of-pocket costs and expenses (i) of the Lender in
connection with the negotiation, preparation, execution and delivery of the
Credit Documents and the documents and instruments referred to therein and any
amendment, waiver or consent relating thereto and (ii) of the Lender in
connection with any Event of Default or with the enforcement of the Credit

 

40



--------------------------------------------------------------------------------

Documents and the documents and instruments referred to therein (including the
reasonable fees and disbursements of counsel for the Lender), (b) pay and hold
the Lender harmless from and against any and all actual present and future stamp
and other similar taxes with respect to the foregoing matters and hold the
Lender harmless from and against any and all liabilities with respect to or
resulting from any delay or omission (other than to the extent attributable to
the Lender) to pay such taxes and (c) indemnify the Lender and its respective
officers, directors, employees, representatives and agents from and hold each of
them harmless against any and all losses, liabilities, claims, damages or
expenses incurred by any of them as a result of, or arising out of, or in any
way related to, or by reason of, (i) any breach of a representation, warranty or
covenant contained herein or in any Credit Document, (ii) any investigation,
litigation or other proceeding (whether or not the Lender is a party thereto)
related to the entering into or performance of any Credit Document, the use of
the proceeds of any Loans hereunder or the consummation of any transactions
contemplated in any Credit Document, including the reasonable fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding, but excluding any such losses, liabilities,
claims, damages or expenses to the extent incurred directly by reason of the
gross negligence, fraud, bad faith or willful misconduct of any Person to be
indemnified or (iii) the actual or alleged presence of Hazardous Materials in
the air, surface water, groundwater, surface or subsurface of any real property
owned or at any time operated by the Borrower, the generation, storage,
transportation or disposal of Hazardous Materials at any location whether or not
owned or operated by the Borrower, the noncompliance of any real property owned
or at any time operated by the Borrower with Federal, state and local Laws
(including applicable permits hereunder) applicable to any such real property,
or any Environmental Claim asserted against the Borrower, or any such real
property, including, in each case, the reasonable disbursements of counsel and
other consultants incurred in connection with any such investigation, litigation
or other proceeding but excluding in all cases any losses, liabilities, claims,
damages or expenses to the extent incurred by reason of the gross negligence,
fraud, bad faith or willful misconduct of the Person to be indemnified. To the
extent that the undertaking to indemnify, pay or hold harmless the Lender set
forth in the preceding sentence may be unenforceable because it is violative of
any Law or public policy, the Borrower shall make the maximum contribution to
the payment and satisfaction of each of the indemnified liabilities which is
permissible under Applicable Law.

Section 8.02. Right of Setoff. In addition to any rights now or hereafter
granted under Applicable Law or otherwise, and not by way of limitation of any
such rights, if an Event of Default has occurred and is continuing, the Lender
is hereby authorized at any time and from time to time, without presentment,
demand, protest or other notice of any kind to the Borrower or to any other
Person, any such notice being hereby expressly waived, to set off and to
appropriate and apply any and all deposits (general or special) and any other
Debt at any time held or owing by the Lender (including by branches and agencies
of the Lender

 

41



--------------------------------------------------------------------------------

wherever located) to or for the credit or the account of the Borrower against
and on account of the Obligations and liabilities of the Borrower to the Lender
under this Agreement or under any of the other Credit Documents and all other
claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not the
Lender shall have made any demand hereunder and although such Obligations,
liabilities or claims, or any of them, shall be contingent or unmatured. The
Lender agrees to notify the Borrower promptly after any such set-off and
application; provided that the failure to give such notice shall not effect the
validity of such set-off and application.

Section 8.03. Notices.

(a) Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including e-mail or
telecopier communication) and e-mailed, mailed, telecopied or delivered, if to
the Borrower or the Lender, at its address specified on Schedule 1 or, at such
other address as shall be designated by any party in a written notice to the
other party hereto. Any notice or communication provided for hereunder shall be
deemed to have been given or made (i) as of the date so delivered, if delivered
personally or by overnight courier; (ii) on the date a transmission report
confirming transmission is generated by the sender’s telecopy machine, if
telecopied; (iii) on the date sent, if e-mailed, so long as the sender does not
receive a bounce-back message within a reasonable time after delivery; and
(iv) five (5) calendar days after mailing if sent by registered or certified
mail (except that a notice of change of address shall not be deemed to have been
given until actually received by the addressee).

(b) In addition to the provisions of clause (a) above, the Lender shall be
deemed to have notified the Borrower of the occurrence of a default, Default or
Event of Default (or any similar or related event or condition), when required
to do so by the terms of this Agreement or any other Credit Document, when the
Lender:

(i) calls by telephone any one of the designated persons listed below at the
number set forth opposite such person’s name; provided that if after placing a
telephone call to each of the designated persons listed below, the Lender is
unable to reach any of such persons (through no fault of the Lender, i.e.,
whether because the Lender’s calls are unanswered, it receives a “busy” signal
for the call and/or each of the persons called is not available to answer the
call at the time the Lender calls), the Lender shall be deemed to have provided
the Borrower with telephone notice; and

 

42



--------------------------------------------------------------------------------

(ii) in addition to such telephone notice, sends an email notice with a subject
line specifying “Default Notice from Deutsche Bank” to each of the email
addresses listed below (whether or not such emails are actually received by any
of such persons):

 

Name

  

Telephone Number

  

Email Address

Gerald F. Stahlecker

   (215) 495-1169    jerry.stahlecker@franklinsquare.com

Michael C. Forman

   (215) 495-1160    mforman@fbcp.com

Ryan D. Conley

   (215) 495-1174    rconley@fbcp.com

Ken Miller

   (215) 495-1164    kmiller@fbcp.com

Isabelle Pradel

   (212) 503-2149    isabelle.pradel@gsocap.com

Angelina Perkovic

   (212) 503-2146    angelina.perkovic@gsocap.com

Marisa Beeney

   (212) 503-2167    marisa.beeney@gsocap.com

For the avoidance of doubt, the inclusion of employees of GSO in this Section
8.03(b) shall not be construed as GSO becoming a party to this Agreement or
assuming any rights or obligations of the Borrower under this Agreement or any
other Credit Document.

(c) Without in any way limiting the obligation of the Borrower to confirm in
writing any telephonic notice permitted to be given hereunder, the Lender may,
prior to receipt of written confirmation, act without liability upon the basis
of such telephonic notice believed by the Lender in good faith to be from the
Borrower or the Manager (including an Authorized Representative or Responsible
Officer thereof). In each such case, the Borrower hereby waives the right to
dispute the Lender’s record of the terms of such telephonic notice absent
manifest error.

Section 8.04. Benefit of Agreement. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and the
respective successors and assigns of the parties hereto to the extent permitted
under this Section 8.04; provided that except as provided in Section 6.02(f)
(Merger, Consolidation; Successor Entity Substituted), the Borrower may not
assign or transfer any of its rights or obligations hereunder without the prior
written consent of the Lender.

Section 8.05. Participations and Assignments.

(a) Participations. The Lender may at any time grant participations in any of
its rights hereunder or under the Note without the consent of the Borrower or
any other Person to one or more commercial banks, insurance companies, funds or
other financial institutions; provided that in the case of any such
participation, the participant shall not have any rights under this Agreement or
any of the other Credit Documents (the participant’s rights against the Lender
in respect of such participation to be those set forth in the agreement executed
by the Lender in favor of the participant relating thereto) and all amounts
payable by the

 

43



--------------------------------------------------------------------------------

Borrower hereunder shall be determined as if the Lender had not sold such
participation, except that the participant shall be entitled to the benefits of
Section 3.04(a) (Interest Rules and Calculations) to the extent that the Lender
would be entitled to such benefits if the participation had not been entered
into or sold; and provided, further, that the Lender shall not transfer, grant
or assign any participation under which the participant shall have rights to
approve any amendment to or waiver of this Agreement or any other Credit
Documents except to the extent such amendment or waiver would (A) extend the
final scheduled maturity of any Loan or the Note in which such participant is
participating or waive any mandatory prepayment thereof, or reduce the rate or
extend the time of payment of interest or fees thereon (except in connection
with a waiver of the applicability of any post-default increase in interest
rates), or reduce the principal amount thereof, or increase such participant’s
participating interest in the Commitment over the amount thereof then in effect
(it being understood that a waiver of any Default, Event of Default or mandatory
prepayment shall not constitute a change in the terms of the Commitment),
(B) release all or substantially all of the Collateral (in each case except as
expressly provided in the Credit Documents) or (C) consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement (except as provided in Section 6.02(f) (Merger, Consolidation,
Successor Entity Substituted); and provided, further, that each participation
shall be subject to the related participant providing a representation and
warranty to the Lender from which it is acquiring its participation that it is a
Qualified Purchaser. The Lender shall promptly notify the Borrower of any
participation granted pursuant to this Section 8.05(a) and the identity of the
participant(s).

(b) Assignments. The Lender may, with the consent of the Borrower (which consent
shall not be unreasonably withheld or delayed), assign all or a portion of its
rights and obligations under this Agreement (including, the Lender’s Commitment
(or any portion or element thereof), the Loans, the Note and other Obligations)
to one or more commercial banks, insurance companies, funds or other financial
institutions with the Required Ratings; provided that the consent of the
Borrower for any assignment shall not be required if (i) (A) a Default or an
Event of Default is continuing or (B) an Event of Default has occurred within
the 60-day period preceding such assignment (even if such Event of Default is no
longer continuing), (ii) such assignment is (A) to an Affiliate of the Lender or
(B) to another Person who at the time of such assignment already is a party to
this Agreement as the Lender or (iii) such assignment is made to an Approved
Selling Institution (it being agreed that the Borrower shall have review and
approval rights over the documents relating to such assignment). No assignment
pursuant to the immediately preceding sentence to an institution other than
another Lender shall be in an aggregate amount less than (unless the entire
Commitment and outstanding Loans of the assigning Lender is so assigned)
$5,000,000. If the Lender so sells or assigns all or a part of its rights
hereunder or under the Note, any reference in this Agreement or the Note to the
Lender shall thereafter refer to the Lender and to its respective assignee to
the extent of their respective interests

 

44



--------------------------------------------------------------------------------

and such assignee shall have, to the extent of such assignment (unless otherwise
provided therein), the same rights and benefits as it would if it were such
assigning Lender. Each assignment pursuant to this Section 8.05(b) shall be
effected by the assigning Lender and the assignee Lender executing an Assignment
Agreement (an “Assignment Agreement”), which Assignment Agreement shall be
substantially in the form of Exhibit C (appropriately completed). At the time of
any assignment pursuant to this Section 8.05(b), this Agreement shall be deemed
to be amended to reflect the Commitment of the respective assignee (which shall
result in a direct reduction to the Commitment of the assigning Lender) and the
Borrower shall if requested in writing by the assignee or assigning Lender issue
new Notes to the respective assignee and to the assigning Lender in conformity
with the requirements of Section 3.02 (Note). To the extent of any assignment
pursuant to this Section 8.05(b), the assigning Lender shall be relieved of its
obligations hereunder with respect to its assigned Commitment. In connection
with any such assignment, the Lender and the Borrower agree to execute such
documents (including amendments to this Agreement and the other Credit
Documents) as shall be reasonably necessary to effect the foregoing. Nothing in
this Agreement shall prevent or prohibit the Lender from pledging the Note or
Loans to a Federal Reserve Bank in support of borrowings made by the Lender from
such Federal Reserve Bank.

Section 8.06. No Waiver; Remedies Cumulative. No failure or delay on the part of
the Lender in exercising any right, power or privilege hereunder or under any
other Credit Document and no course of dealing between the Borrower and the
Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. The rights and remedies
herein expressly provided are cumulative and not exclusive of any rights or
remedies which the Lender would otherwise have. No notice to or demand on the
Borrower in any case shall entitle the Borrower or any other Person to any other
or further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the Lender to any other or further action in any
circumstances without notice or demand.

Section 8.07. Calculations; Computations.

(a) The financial statements to be furnished to the Lender pursuant hereto shall
be made and prepared in accordance with GAAP consistently applied throughout the
periods involved.

(b) All computations of interest hereunder shall be made on the actual number of
days elapsed over a year of 360 days.

 

45



--------------------------------------------------------------------------------

Section 8.08. Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial.

(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES. ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF
THE PARTIES HERETO IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS. EACH OF THE PARTIES HERETO HEREBY FURTHER IRREVOCABLY WAIVES
ANY CLAIM THAT ANY SUCH COURT LACKS JURISDICTION OVER IT, AND AGREES NOT TO
PLEAD OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFORESAID COURTS, THAT ANY
SUCH COURT LACKS JURISDICTION OVER IT. EACH OF THE PARTIES HERETO FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, OR BY HAND DELIVERY, AT ITS
ADDRESS FOR NOTICES PURSUANT TO Section 8.03 (NOTICES). EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR
PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE
OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT
THE RIGHT OF THE LENDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE BORROWER IN ANY
OTHER JURISDICTION.

(b) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS
OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN Section 8.08(a) (GOVERNING
LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

 

46



--------------------------------------------------------------------------------

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

Section 8.09. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Lender.

Section 8.10. Effectiveness. This Agreement shall become effective on the
Closing Date; provided that the Borrower and the Lender shall have signed a copy
hereof and delivered the same to the other party hereto.

Section 8.11. Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

Section 8.12. Amendment or Waiver. Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by the Borrower and the Lender (or other applicable party thereto as the
case may be), and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

Section 8.13. Survival. All indemnities set forth herein including in Section
3.04(a) (Interest Rules and Calculations), Section 3.04(c) (Compensation),
Section 3.06 (Net Payments) and Section 8.01 (Payment of Expenses, etc.) shall
survive the execution, delivery and termination of this Agreement and the making
and repayment of the Loans.

Section 8.14. Domicile of Loans. Subject to the limitations of Section 8.04
(Benefit of Agreement), the Lender may transfer and carry its Loans at, to or
for the account of any branch office, Subsidiary or Affiliate of the Lender;
provided that the Borrower shall not be responsible for costs arising under
Section 3.04(a) (Interest Rules and Calculations) and Section 3.06 (Net
Payments) resulting from any such transfer (other than a transfer pursuant to
Section 3.04(d) (Change of Lending Office; Limitation on Indemnities)) to the
extent not otherwise applicable to the Lender prior to such transfer.

 

47



--------------------------------------------------------------------------------

Section 8.15. Confidentiality.

(a) Subject to Section 8.04 (Benefit of Agreement) and paragraph (a) below, the
Lender shall hold all non-public information obtained pursuant to the
requirements of, or otherwise in connection with, this Agreement, in accordance
with its customary policies and procedures for handling confidential information
of this nature and in any event may make disclosures (i) to employees, officers,
directors and agents of Deutsche Bank who need to review and monitor its
relationship with the Borrower, the Manager or the Equity Owner and
(ii) reasonably required by any bona fide actual or potential transferee or
participant in connection with the contemplated transfer of any Loans or
participation therein or an Affiliate of the Lender (including its or their
attorneys, legal advisors, accountants and consultants) (so long as such
transferee, participant or Affiliate, agrees to be bound by the provisions of
this Section 8.15) or as required or requested by any governmental agency,
central bank, regulatory authority with jurisdiction over the Lender, pursuant
to legal process or as otherwise required by Law; provided that unless
specifically prohibited by Applicable Law, the Lender shall, if practicable,
notify the Borrower promptly upon receipt thereof of any request by any
governmental agency, central bank, regulatory authority with jurisdiction over
the Lender, or representative thereof (other than any such request in connection
with an examination of the financial condition of the Lender by such
governmental agency, central bank or regulatory authority with jurisdiction over
the Lender or other routine examination or audit of the Lender’s books and
records by such governmental agency, central bank or regulatory authority with
jurisdiction over the Lender) for disclosure of any such non-public information
prior to disclosure of such information; and provided, further, that in no event
shall the Lender or any of its Affiliates be obligated or required to return any
materials furnished by the Borrower. A Person that ceases to be the Lender shall
continue to abide by the provisions of this Section 8.15 for the duration of
this Agreement.

(b) It is expressly understood by the Lender that the information provided
hereunder identifying the Fund Investments, the Market Value Prices and Market
Values, is intended solely for use in connection with this Agreement. The Lender
agrees that it shall not use any such information for trading purposes or
furnish such information to trading personnel (other than members of Deutsche
Bank’s senior management for the purpose of reviewing and monitoring the
Commitment) or any other Person unless such information is necessary for such
Person to perform a function that is not inconsistent with the purpose of this
Agreement, and in each case for any purpose which is inconsistent with the
foregoing restrictions or this Agreement.

Section 8.16. Lender Affiliate Securities. The Lender may from time to time give
notice to the Borrower listing by name each person who is an affiliate of the
Lender for purposes of Section 23A.

 

48



--------------------------------------------------------------------------------

Section 8.17. Marshalling; Recapture. The Lender shall not be under any
obligation to marshal any assets in favor of the Borrower or any other party or
against or in payment of any or all of the Obligations. To the extent the Lender
receives any payment by or on behalf of the Borrower, which payment or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to the Borrower or its estate, trustee,
receiver, custodian or any other party under any bankruptcy Law, state or
Federal Law, common law or equitable cause, then to the extent of such payment
or repayment, the obligation or part thereof which has been paid, reduced or
satisfied by the amount so repaid shall be reinstated by the amount so repaid
and shall be included within the liabilities of the Borrower to the Lender as of
the date such initial payment, reduction or satisfaction occurred.

Section 8.18. No Petition. The Lender covenants and agrees that, prior to the
date that is one year and one day after the payment in full of all Obligations,
it shall not institute against the Borrower any involuntary bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceedings. This provision shall survive the termination of this
Agreement.

Section 8.19. Acknowledgment. The parties hereto hereby acknowledge that neither
of the parties hereto has any fiduciary relationship with or fiduciary duty to
the other party pursuant to the terms of this Agreement, and the relationship
between the Lender on the one hand, and the Borrower, on the other hand, in
connection herewith is solely that of debtor and creditor.

Section 8.20. Severability. If any provision of any Credit Document is invalid
or unenforceable in any jurisdiction, then, to the fullest extent permitted by
law, (i) the other provisions of the Credit Documents shall remain in full force
and effect in such jurisdiction and shall be liberally construed in favor of the
Lender in order to carry out the intentions of the parties thereto as nearly as
may be possible and (ii) the invalidity or unenforceability of such provision in
such jurisdiction shall not affect the validity or enforceability thereof in any
other jurisdiction.

[Signatures begin on the next page.]

 

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or signatories thereunto duly authorized as of the
day and year first above written.

 

BROAD STREET FUNDING LLC,
as Borrower

By:

  /S/ GERALD F. STAHLECKER  

Name: Gerald F. Stahlecker

 

Title:   Executive Vice President

DEUTSCHE BANK AG, NEW YORK BRANCH,
as Lender

By:

  /S/ SATISH RAMAKRISHNA  

Name: Satish Ramakrishna

 

Title:   Managing Director

By:

  /S/ FRANK NELSON  

Name: Frank Nelson

 

Title:   Managing Director

 

50



--------------------------------------------------------------------------------

ANNEX I

DEFINITIONS

Any defined terms used in this Agreement shall have the respective meanings set
forth herein.

“Accreting Security” means, as of any date of determination, any Fund Investment
that by its terms accretes in value at a stated rate of accretion, which stated
rate shall be greater than the amount of cash interest paid on such Fund
Investment.

“Administrative Expenses” means, for any Interest Period, expenses and other
amounts due or accrued during such Interest Period and payable including the
expenses and other amounts payable to (a) the Independent accountants, any
administrators, agents (other than the Manager) and counsel of the Borrower for
fees and expenses, including the expenses (including indemnities) payable to the
Custodian under the Custodial Agreement; (b) the Manager, including reasonable
expenses of the Manager, but excluding the Management Fees; and (iii) any other
Person in respect of any other fees or expenses not prohibited under this
Agreement and the documents delivered pursuant to or in connection with this
Agreement; provided that (x) unless otherwise consented to in writing by the
Lender, the aggregate Administrative Expenses in any calendar year shall not
exceed $200,000 and (y) fees payable to the Custodian shall not be considered
Administrative Expenses.

“Administrative Expense Sub-account” has the meaning set forth in Section
4.01(g)(ii) (Custodial Account and Fund Investments).

“Advance Amount” has the meaning set forth in the Collateral Valuation Schedule.

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with, such former Person. As
used in this definition, the term “control” means the possession, directly or
indirectly, of the power (a) to vote more than 50% of the securities having
ordinary voting power for the election of directors of any such Person or (b) to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise.

“Affiliate List” means a list of persons who are affiliates of the Lender for
purposes of Section 23A, as the same may from time to time be delivered by the
Lender to the Borrower in accordance with Section 8.16 (Lender Affiliate
Securities) of this Agreement.

 

51



--------------------------------------------------------------------------------

“Aggregate Principal Balance” means, when used with respect to all or a portion
of the Fund Investments, the sum of the Principal Balances of all or of such
portion of the Fund Investments.

“Agreement” has the meaning set forth in the preamble.

“Anti-Money Laundering Laws” has the meaning set forth in Section 5.20(a)(i)
(Compliance with Anti-Money Laundering Laws and Regulations).

“Anti-Terrorism Laws” has the meaning set forth in Section 5.19(a) (Compliance
with Anti-Terrorism Laws and Regulations).

“Applicable Law” means with respect to any Person or matter any Law relating to
such Person or matter and, where applicable, any interpretation thereof by any
Person having jurisdiction with respect thereto or charged with the
administration or interpretation thereof.

“Applicable Margin” means with respect to all outstanding Loans provided by the
Lender, 2.50% per annum.

“Approved Industry” has the meaning set forth in the Collateral Valuation
Schedule.

“Approved Selling Institution” has the meaning set forth in the Collateral
Valuation Schedule.

“Assignment Agreement” has the meaning set forth in Section 8.05(b)
(Assignments).

“Authorized Representative” means, relative to the Borrower, the Manager and
those of its and of the Manager’s partners, managers, members, officers,
representatives and agents whose signatures and incumbency shall have been
certified to the Lender pursuant to Section 4.01(a)(i)(B) (Evidence of
Authority), or such other representatives or agents as are thereafter certified
in a similar manner from time to time.

“Bank Loans” has the meaning set forth in the Collateral Valuation Schedule.

“Base Rate” means, for any period, a per annum rate equal to the greater of:
(a) the average daily Prime Lending Rate for each day during such period and
(b) the average daily Federal Funds Effective Rate for each day during such
period, plus 0.50%.

“Base Rate Loan” means a Loan bearing interest at a fluctuating rate determined
by reference to the Base Rate.

“Borrower” has the meaning set forth in the preamble.

 

52



--------------------------------------------------------------------------------

“Borrowing” means the Loans made by the Lender on any Business Day in accordance
with Section 3.01 (Borrowing Procedure for Loans).

“Borrowing Request” means a Loan request and certificate duly executed by the
Borrower or the Manager substantially in the form of Exhibit A.

“BSA” has the meaning set forth in Section 5.20(a)(i) (Compliance with
Anti-Money Laundering Laws and Regulations).

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks are authorized or obligated by Law to close in New York City.

“Cash” has the meaning set forth in the Collateral Valuation Schedule.

“Cash Equivalents” has the meaning set forth in the Collateral Valuation
Schedule.

“CDO” means the issuer or issuance, as applicable, of CDO Securities.

“CDO Securities” has the meaning set forth in the Collateral Valuation Schedule.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, 42 U.S.C. § 9601 et seq.

“Certificated Security” has the meaning set forth in Section 8-102(a)(4) of the
UCC.

“Clearing Corporation” means (a) Clearstream, (b) DTC, (c) Euroclear and (d) any
entity included within the meaning of “clearing corporation” under
Section 8-102(a)(5) of the UCC.

“Clearing Corporation Security” means a Fund Investment that is a Financial
Asset that is (a) in bearer form or (b) registered in the name of a Clearing
Corporation or the nominee of such Clearing Corporation and, if a Certificated
Security, is held in the custody of such Clearing Corporation.

“Clearstream” means Clearstream Banking Luxembourg, S.A., a corporation
organized under the Laws of the Grand Duchy of Luxembourg.

“Closing Date” means March 10, 2010.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplements thereto or substituted therefor.

 

53



--------------------------------------------------------------------------------

“Collateral” has the meaning set forth in the Security Agreement.

“Collateral Documents” means the Security Agreement, the Custodial Agreement and
any other agreement, instrument or document executed and delivered by or on
behalf of the Borrower in connection with the foregoing or pursuant to which a
Lien is granted in accordance with the terms of the Security Agreement as
security for any of the Senior Lender Indebtedness.

“Collateral Report” has the meaning set forth in Section 6.01(a)(i)
(Overcollateralization Test Calculation; Collateral Reports).

“Collateral Transaction Procedures” means Annex III, as amended or restated from
time to time.

“Collateral Valuation Schedule” means Annex II, as amended or restated from time
to time.

“Commitment” has the meaning set forth in Section 2.01 (Commitment).

“Commitment Fee” means, (a) for any day occurring up to, but excluding, the date
that is four (4) months after the Closing Date, zero, and (b) for each day
thereafter (i) the Unused Amount as of such day multiplied by (ii) a fraction,
the numerator of which is 0.75% and the denominator of which is 360.

“Commitment Reduction Amount” means the amount by which the Maximum Commitment
is being reduced pursuant to Section 2.02 (Voluntary Reductions or Termination
of the Maximum Commitment).

“Commitment Termination Date” means the earliest of (a) the Scheduled Commitment
Termination Date, (b) the effective date of the Borrower’s written notice to the
Lender to reduce the Maximum Commitment to zero, as specified in Section 2.02
(Voluntary Reductions or Termination of the Maximum Commitment) and (c) the date
of occurrence of any Commitment Termination Event.

“Commitment Termination Event” means the earlier of (a) automatically and
without notice or further action, the occurrence of any Event of Default
described in Section 7.01(i) (Bankruptcy, Insolvency, etc.) with respect to the
Borrower and (b) the occurrence and continuation of any other Event of Default
under this Agreement pursuant to which either a Commitment Termination Event has
been expressly declared or a declaration of the Loan to be due and payable has
been given, in each case pursuant to Section 7.03 (Action if other Event of
Default).

“Contractual Obligation” means, relative to any Person, any provision of any
security issued by such Person or of any material instrument, agreement or
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

54



--------------------------------------------------------------------------------

“Credit Document” means this Agreement, the Note, the Collateral Documents, each
Borrowing Request and any other agreement, instrument or document executed and
delivered by or on behalf of the Borrower in connection with the foregoing.

“Custodial Account” means the “Accounts” as defined in the Custodial Agreement
(including any sub-accounts thereof).

“Custodial Agreement” means the Custodial Agreement dated as of the date hereof
among the Borrower, the Manager, the Lender and the Custodian, as such agreement
may be amended, modified or supplemented from time to time pursuant to the terms
hereof and thereof.

“Custodian” means DBTCA, acting in its capacity as “Custodian” under the
Custodial Agreement and any successor thereto in such capacity.

“DBTCA” means Deutsche Bank Trust Company Americas.

“Debt” means, with respect to a Person at any date, without duplication, (a) all
obligations of such Person for borrowed money; (b) all obligations of such
Person evidenced by bonds, debentures, notes, PIK Securities or other similar
instruments; (c) all obligations of such Person to pay the deferred purchase
price of property or services, except trade accounts payable arising in the
ordinary course of business; (d) all obligations of such Person as lessee under
capital leases; (e) all non-contingent obligations of such Person to reimburse
or prepay any bank or other Person in respect of amounts paid under a letter of
credit, banker’s acceptance or similar instrument; (f) all obligations of such
Person under any Swap Transaction; (g) all Debt of others secured by a Lien on
any asset of such Person, whether or not such Debt is assumed by such Person;
and (h) all Debt of others Guaranteed by such Person.

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived in accordance with the provisions
of this Agreement, become an Event of Default.

“Delayed Drawdown Loan” has the meaning set forth in the Collateral Valuation
Schedule.

“deliver”, “delivered” or “delivery” means the taking of the following steps:

(a) in the case of each Certificated Security or Instrument (other than a
Clearing Corporation Security or an instrument referred to in clause (g) below),
(i) causing the delivery of such Certificated Security or Instrument to the
Securities

 

55



--------------------------------------------------------------------------------

Intermediary registered in the name of the Securities Intermediary or its
affiliated nominee or endorsed, by an effective endorsement, to the Securities
Intermediary or in blank, (ii) causing the Securities Intermediary to
continuously identify on its books and records that such Certificated Security
or Instrument is credited to the Custodial Account and (iii) causing the
Securities Intermediary to maintain continuous possession of such Certificated
Security or Instrument;

(b) in the case of each Uncertificated Security (other than a Clearing
Corporation Security), (i) causing such Uncertificated Security to be
continuously registered on the books of the issuer thereof to the Securities
Intermediary and (ii) causing the Securities Intermediary to continuously
identify on its books and records that such Uncertificated Security is credited
to the Custodial Account;

(c) in the case of each Clearing Corporation Security, causing (i) the relevant
Clearing Corporation to continuously credit such Clearing Corporation Security
to the securities account of the Securities Intermediary at such Clearing
Corporation and (ii) the Securities Intermediary to continuously identify on its
books and records that such Clearing Corporation Security is credited to the
Custodial Account;

(d) in the case of each Government Security, causing (i) the continuous
crediting of such Government Security to a securities account of the Securities
Intermediary at any Federal Reserve Bank and (ii) the Securities Intermediary to
continuously identify on its books and records that such Government Security is
credited to the Custodial Account;

(e) in the case of each Financial Asset not covered by the foregoing clauses
(a) through (e), causing the transfer of such Financial Asset to the Securities
Intermediary in accordance with Applicable Law and causing the Securities
Intermediary to continuously credit such Financial Asset to the Custodial
Account;

(f) in the case of each general intangible (including any Participation Interest
that is not, or the debt underlying which is not, evidenced by an Instrument or
Certificated Security) (i) notifying the Obligor thereunder of the Grant to the
Lender (unless no Applicable Law requires such notice), (ii) causing a UCC
financing statement naming the Borrower as debtor and the Lender as secured
party and covering such asset to be filed (or remain effective, as the case may
be) in the appropriate filing office and (iii) in the case of each Bank Loan,
delivering to the Custodian a pre-signed assignment agreement or other
instrument of transfer executed in blank, together with all supporting
documentation with respect thereto;

(g) in the case of a Participation Interest as to which the underlying debt is
represented by an Instrument, obtaining the acknowledgment of the Person in
possession of such Instrument (which may not be the Borrower) that it holds the
Borrower’s interest in such Instrument on behalf of and for the benefit of the
Lender; and

 

56



--------------------------------------------------------------------------------

(h) any such other manner of delivery acceptable to the Lender in its sole and
absolute discretion and, if so requested by the Lender, accompanied by an
opinion of counsel satisfactory to the Lender specifying that any such other
manner of delivery will result in a valid, perfected security interest in favor
of the Lender in such asset).

“Designated Person” has the meaning set forth in Section 5.19(b) (Compliance
with Anti-Terrorism Laws and Regulations).

“Determination Date” means the seventh (7th) Business Day immediately preceding
each Payment Date.

“Deutsche Bank” means Deutsche Bank, AG (including any branch thereof), together
with all of its current and future Affiliates and Subsidiaries.

“DIP Fund Investment” means a loan acquired directly by way of assignment made
to a debtor-in-possession as described in Section 1107 of the U.S. Bankruptcy
Code or a trustee (if appointment of such trustee has been ordered pursuant to
Section 1104 of the U.S. Bankruptcy Code) (a “Debtor”) organized under the Laws
of the United States or any state therein, the terms of which have been approved
by an order of a court of competent jurisdiction, which order provides that
(a) such DIP Fund Investment is secured by liens on the Debtor’s otherwise
unencumbered assets pursuant to 364(c)(2) of the U.S. Bankruptcy Code, (b) such
DIP Fund Investment is secured by liens of equal or senior priority on property
of the Debtor’s estate that is otherwise subject to a lien pursuant to
Section 364(d) of the U.S. Bankruptcy Code, (c) such DIP Fund Investment is
secured by junior liens on the Debtor’s encumbered assets (so long as such DIP
Fund Investment is fully secured based upon a current valuation or appraisal
report), or (d) if the DIP Fund Investment or any portion thereof is unsecured,
the repayment of such DIP Fund Investment retains priority over all other
administrative expenses pursuant to Section 364(c)(1) of the U.S. Bankruptcy
Code; provided that in the case of the acquisition of any DIP Fund Investment,
the Borrower and the Manager do not have actual knowledge that the order set
forth above is subject to any pending contested matter or proceeding (as such
terms are defined in the Federal Rules of Bankruptcy Procedure).

“Dollar” or “$” means dollars in lawful currency of the United States of
America.

“Domicile” means, with respect to the Obligor of any Fund Investment, either
(a) its country of organization or (b) if it is organized in Bermuda, the Cayman
Islands, the British Virgin Islands or Luxembourg, the country in which the most
substantial portion of its operations are located or from which the most
substantial portion of its revenue is derived, in each case directly or through
subsidiaries.

 

57



--------------------------------------------------------------------------------

“DTC” means The Depository Trust Company, its nominees, and their respective
successors.

“Eligible Investments” has the meaning set forth in the Collateral Valuation
Schedule.

“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, administrative investigations or proceedings relating in any way
to any Environmental Law or any permit issued, or any approval given, under any
such Environmental Law (hereafter, “Claims”), including (a) any and all Claims
by governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law and (b) any and all Claims by any third party seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
resulting from Hazardous Materials arising from alleged injury or threat of
injury to health, safety or the environment.

“Environmental Law” means any applicable Federal, state, foreign or local
statute, Law, rule of common law or written and binding policy or guide, now or
hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, relating to the environment, health, safety
or Hazardous Materials, including CERCLA; RCRA; the Federal Water Pollution
Control Act, as amended, 33 U.S.C. § 1251 et seq.; the Toxic Substances Control
Act, 15 U.S.C. § 7401 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the
Safe Drinking Water Act, 42 U.S.C. § 3808 et seq.; the Oil Pollution Act of
1990, 33 U.S.C. § 2701 et seq.; and any applicable state and local or foreign
counterparts or equivalents.

“Equity Owner” means FS Investment, in its capacity as sole equity member of the
Borrower, and its successors and permitted assigns.

“Equity Security” means any security or debt obligation which at the time of
acquisition, receipt, conversion or exchange does not satisfy the requirements
of a Fund Investment and is not an Eligible Investment.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute from time to time, and the regulations promulgated and
rulings issued thereunder. Section references to ERISA are to ERISA, as in
effect at the date of this Agreement and any subsequent provisions of ERISA,
amendatory thereof, supplemental thereto or substituted therefor.

 

58



--------------------------------------------------------------------------------

“ERISA Affiliate” means each person (as defined in Section 3(9) of ERISA) which,
together with the Borrower, would be deemed to be a “single employer” within the
meaning of Section 414 of the Code.

“Euroclear” means Euroclear Bank S.A./N.V., as operator of the Euroclear system
and any successor or successors thereto.

“Event of Default” has the meaning set forth in Section 7.01 (Events of
Default).

“Excluded Investments” has the meaning set forth in the Collateral Valuation
Schedule.

“FB Income” means FB Income Advisor, LLC, a Delaware limited liability company.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the preceding Business Day) by the FRB, or, if
such rate is not so published for any day which is a Business Day, the average
of the quotations for such day on such transactions (rounded up, if necessary,
to the nearest 1/8 of 1%) received by the Deutsche Bank from three Federal Funds
brokers of recognized standing selected by the Deutsche Bank.

“Fedwire” has the meaning set forth in Section 7.01(b) (Overcollateralization
Default Event).

“Financial Asset” has the meaning set forth in Section 8-102(a)(9) of the UCC.

“Fixed Rate Fund Investment” means each Fund Investment held by the Borrower
that accrues interest at a fixed rate of interest.

“Floating Rate Fund Investment” means each Fund Investment held by the Borrower
that is not a Fixed Rate Fund Investment.

“FRB” means the Federal Reserve Bank of New York.

“FRS Board” means the Board of Governors of the Federal Reserve System and, as
applicable, the staff thereof.

“FS Investment” means FS Investment Corporation, a Maryland corporation.

“Fully Pre-funded Revolving Loan” has the meaning set forth in the Collateral
Valuation Schedule.

 

59



--------------------------------------------------------------------------------

“Fund Investments” has the meaning set forth in the Collateral Valuation
Schedule.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America, as applied from time to time by the
Borrower.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

“Grant” means to grant, bargain, sell, convey, assign, transfer, mortgage,
pledge, create and grant a security interest in and right of setoff against,
deposit, set over and confirm. A Grant of the Fund Investments or any other
Collateral shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including, the immediate
continuing right to claim for, collect, receive and receipt for principal and
interest payments in respect of the Collateral, and all other monies payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
proceedings in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.

“GSO” means GSO / Blackstone Debt Funds Management LLC.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise) or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning.

“Hazardous Materials” means (a) any petroleum or petroleum products, radioactive
materials, radon gas, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation and transformers or other equipment that contained
electric fluid containing levels of polychlorinated biphenyls; (b)

 

60



--------------------------------------------------------------------------------

any chemicals, materials or substances defined as or included in the definition
of “hazardous substances,” “hazardous waste,” “hazardous materials,” “extremely
hazardous waste,” “restricted hazardous waste,” “toxic substances,” “toxic
pollutants,” “contaminants” or “pollutants,” or words of similar import, under
any applicable Environmental Law; and (c) any other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
Governmental Authority.

“Incur,” “Incurred” and “Incurrence” have the meaning set forth in Section
6.02(b) (Limitations on Debt) of this Agreement.

“Independent” means, as to any Person, any other Person (including, in the case
of an accountant or lawyer, a firm of accountants or lawyers, and any member
thereof, or an investment bank and any member thereof) who (a) does not have and
is not committed to acquire any material direct or any material indirect
financial interest in such Person or in any Affiliate of such Person, and (b) is
not connected with such Person as an officer, employee, promoter, underwriter,
voting trustee, partner, director or Person performing similar functions.
“Independent” when used with respect to any accountant may include an accountant
who audits the books of such Person if in addition to satisfying the criteria
set forth above the accountant is independent with respect to such Person within
the meaning of Rule 101 of the Code of Professional Conduct of the American
Institute of Certified Public Accountants.

“Initial Loan” has the meaning set forth in Section 4.01 (Initial Loan).

“Instrument” has the meaning set forth in Section 9-102(a)(47) of the UCC.

“Interest Period” means, with respect to each Loan, the period from and
including the date of the Borrowing of such Loan to but excluding the
Determination Date immediately following the date of such Borrowing and each
succeeding period from and including a Determination Date to but excluding the
immediately following Determination Date.

“Interest Reset Date” means the seventh (7th) Business Day prior to the 20th day
of each calendar month, commencing on April 9, 2010.

“Interest Reset Period” means, with respect to each Loan, the period from and
including the date of the Borrowing of such Loan to but excluding the Interest
Reset Date immediately following the date of such Borrowing and each succeeding
period from and including an Interest Reset Date to but excluding the
immediately following Interest Reset Date.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

 

61



--------------------------------------------------------------------------------

“Key Person” means each of Bennett J. Goodman, Doug Ostrover and Tripp Smith.

“Key Person Event” means, on any date, at least two of the three Key Persons are
no longer directors, principals, officers or investment managers of GSO.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative rules, regulations, orders, directed duties, requests,
licenses, authorizations, restrictions and permits of, and agreements with, any
Governmental Authority, in each case whether or not having the force of law.

“Lender” has the meaning set forth in the preamble.

“Lender Affiliate Security” means any security issued by a Person who is (a) an
affiliate of the Lender for purposes of Section 23A, and (b) listed in the most
recent Affiliate List provided by the Lender to the Borrower.

“LIBOR” means as of any date of determination, the interpolated offered
quotation to first-class banks in the New York interbank Eurodollar market for
Dollar deposits as of such date, as set forth on Bloomberg screen “LR”.

“LIBID” means as of any date of determination, the interpolated bid quotation by
first-class banks in the New York interbank Eurodollar market for Dollar
deposits as of such date, as set forth on Bloomberg screen “LR”.

“Lien” means, with respect to any asset, any mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale, sale subject to a
repurchase obligation or other title retention agreement relating to such
asset).

“Lists” has the meaning set forth in Section 5.19(a) (Compliance with
Anti-Terrorism Laws and Regulations).

“LLC Agreement” means the Limited Liability Company Agreement of the Borrower
dated as of March 10, 2010, among FS Investment, as sole equity member, and
Orlando Figueroa and Philip A. Martone, as independent managers, as may be
amended, supplemented or otherwise modified from time to time pursuant to the
terms thereof and Section 6.02(g) (Modification of Certain Instruments; Organic
Documents, Agreements, etc.).

 

62



--------------------------------------------------------------------------------

“Loans” has the meaning set forth in Section 2.01 (Commitment).

“Make Whole Fee” means with respect to any reduction in the Maximum Commitment,
the product of (a) the sum of (i) 0.25% multiplied by the lesser of (A) the
Unused Commitment Amount and (B) the Commitment Reduction Amount and (ii) 0.75%
multiplied by the greater of (A) the Commitment Reduction Amount less the Unused
Commitment Amount and (B) zero and (b) the number of days remaining until the
Scheduled Commitment Termination Date, divided by (c) 360, less (d) any Make
Whole Fee Rebate; provided that in no event shall the Make Whole Fee be less
than zero.

“Make Whole Fee Rebate” means (a) if the Borrower exercises its right to reduce
or terminate the Commitment (on whole or in part) in order to enter into a CDO
transaction with the Global Markets Structuring Group of Deutsche Bank whereby
(some or all of) the Fund Investments are sold or transferred to such CDO (as
confirmed in writing by the Global Markets Structuring Group of Deutsche Bank),
the product of (i) the principal amount of the Collateral sold or transferred by
the Borrower to such CDO (excluding the amount of any “equity” tranche thereof)
and (ii) 0.25%, and (b) otherwise, zero.

“Management Agreement” means the Investment Management Agreement dated as of
March 10, 2010, between the Borrower and the Manager relating to the management
of the investment portfolio of the Borrower, as may be amended, supplemented or
otherwise modified from time to time pursuant to the terms thereof and Section
6.02(g) (Modification of Certain Instruments; Organic Documents, Agreements,
etc.).

“Management Fees” means all amounts payable by the Borrower to the Manager as
management fees pursuant to the Management Agreement.

“Manager” means FS Investment, in its capacity as Manager under the Management
Agreement, unless and until a replacement manager shall have become manager
pursuant to the Management Agreement, Section 6.02(g) (Modification of Certain
Instruments; Organic Documents, Agreements, etc.) or Section 7.04 (Additional
Rights Upon Event of Default), and thereafter “Manager” shall mean such
replacement manager.

“Margin Stock” means “margin stock” as defined in Regulations T and U of the FRS
Board, as amended from time to time.

“Market Value” has the meaning set forth in the Collateral Valuation Schedule.

“Market Value Price” has the meaning set forth in the Collateral Valuation
Schedule.

 

63



--------------------------------------------------------------------------------

“Material Adverse Effect” means, relative to any occurrence of whatever nature
(including any adverse determination in any litigation, arbitration, or
governmental investigation or proceeding), a materially adverse effect on:

(a) the financial condition or operations of the Borrower taken as a whole;

(b) the ability of the Borrower to timely and fully perform any of its payment
or other material obligations under this Agreement or any other Credit Document
to which it is a party; or

(c) the perfected security interest of the Lender in the Collateral.

“Maturity Date” shall mean the date that is the Scheduled Commitment Termination
Date or, if such date is not a Business Day, the next preceding Business Day.

“Maximum Advance Amount” means, at any date of determination, the maximum
Advance Amount for which the Overcollateralization Test is satisfied as of such
date.

“Maximum Borrowed Amount” means, as of any date of determination, the maximum
principal amount of Loans outstanding at any time on or prior to such date.

“Maximum Commitment” means, at any date of determination, the lesser of
(a) $140,000,000 (or such lesser amount remaining following any reduction of the
Maximum Commitment in accordance with Section 2.02 (Voluntary Reductions or
Termination of the Maximum Commitment)) and (b) on and after the Commitment
Termination Date, zero.

“Maximum Unfunded Amount” has the meaning set forth in the Collateral Valuation
Schedule.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Net Asset Value” means, with respect to a party as of any date of
determination, all assets of such party less all liabilities of such party as of
such date, in each case as would generally be classified as such in accordance
with GAAP for balance sheet purposes.

“Net Asset Value Floor” means $50,000,000.

“Note” has the meaning set forth in Section 3.02 (Note).

“Number of Pricing Sources” has the meaning set forth in the Collateral
Valuation Schedule.

 

64



--------------------------------------------------------------------------------

“Obligations” means all obligations and liabilities of the Borrower to the
Lender, howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, or due or to become due,
under or in connection with this Agreement or any other Credit Document.

“Obligor” means, for any Fund Investment, the borrower thereunder or the issuer
thereof.

“OFAC” has the meaning set forth in Section 5.19(a) (Compliance with
Anti-Terrorism Laws and Regulations).

“Organic Documents” of any Person means its trust agreement or declaration of
trust, certificate of formation, limited liability company agreement, memorandum
and articles of association, charter and by-laws, partnership agreement or
similar constitutive documents and includes all agreements, voting trusts and
similar arrangements with or among the holders of such Person’s capital stock or
other equity.

“Outstanding Facility Size” has the meaning set forth in the Collateral
Valuation Schedule.

“Overcollateralization Default Event” means, at any time, the failure to satisfy
the Overcollateralization Test, as determined by the Lender, which determination
shall be conclusive absent manifest error.

“Overcollateralization Test” has the meaning set forth in the Collateral
Valuation Schedule.

“Participation Interest” means a participation interest in a loan that at the
time of acquisition is represented by a contractual obligation of Deutsche Bank.

“Payment Date” means the 20th day of each February, May, August and November of
each calendar year (or, if such date is not a Business Day, then the next
following Business Day), commencing on August 20, 2010.

“Payment Office” means the office of the Lender located at 60 Wall Street, New
York, New York, or, in each such case, such other office as the Lender may
designate to the Borrower from time to time.

“Pension Plan” means a “pension plan,” as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in section 4001(a)(3) of ERISA), and to which the Borrower or any
ERISA Affiliate of the Borrower may have any liability, including any liability
by reason of having been a substantial employer within the meaning of section
4063 of ERISA at any time during the preceding five years, or by reason of being
deemed to be a contributing sponsor under section 4069 of ERISA.

 

65



--------------------------------------------------------------------------------

“Permitted Liens” has the meaning set forth in Section 6.02(c) (Liens).

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including
a government or political subdivision or any agency or instrumentality thereof.

“PIK Security” means a Fund Investment which provides for the accretion or
accrual of interest payable in additional principal at a rate greater than the
stated current cash interest rate.

“Plan Assets” means such term within the meaning of the Department of Labor
Regulation 29 C.F.R. § 2510.3-101, as amended, and the advisory opinions and
rulings issued thereunder.

“Portfolio Limitations” has the meaning set forth in the Collateral Valuation
Schedule.

“Prime Lending Rate” means the rate which Deutsche Bank announces from time to
time as its prime lending rate; the Prime Lending Rate to change when and as
such prime lending rate changes. The Prime Lending Rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer. Deutsche Bank may make commercial loans or other loans at rates of
interest at, above or below the Prime Lending Rate.

“Principal Balance” has the meaning set forth in the Collateral Valuation
Schedule.

“Proceeding” means the making of a trust, mortgage or assignment for the benefit
of creditors; the voluntary or involuntary dissolution, winding up, total or
partial liquidation, reorganization, bankruptcy, insolvency, receivership or
marshalling of assets or liabilities of the Borrower; or any other statutory,
common law or contractual proceeding or arrangement for the postponement or
adjustment of all or a substantial part of the liabilities of the Borrower.

“Qualified Purchaser” means “qualified purchaser” within the meaning of
Section 2(a)(51) of the Investment Company Act and the rules promulgated
thereunder.

“RCRA” means the Resource Conservation and Recovery Act, as amended, 42 U.S.C. §
6901 et seq.

“Regulation D” means, unless otherwise indicated, Regulation D of the FRS Board
as from time to time in effect and any successor to all or a portion thereof
establishing reserve requirements.

 

66



--------------------------------------------------------------------------------

“Regulatory Event” means the Manager, the Equity Owner, FB Income, the Borrower
or GSO (or any replacement sub-advisor) or any of their directors, principals or
officers, as the case may be, when acting in their official capacities in
providing investment advice, is formally investigated, officially charged,
indicted or convicted by a court, prosecutor or regulatory or self-regulatory
governmental authority or agency for fraud, misconduct, embezzlement, money
laundering, racketeering, insider trading, market manipulation or other similar
illegality or breach of similar regulation.

“Related Fund” means any hedge fund, investment fund, CDO or any other
investment vehicle for which the Manager or an Affiliate of the Manager serves
as an investment manager, general partner, managing member or similar material
role or of which the Manager or any Affiliate of the Manager controls or owns
15% or more of any class of equity securities (or options or warrants to
purchase any class of equity securities).

“Reporting Date” means the fifth day prior to each Interest Reset Date.

“Required Ratings” means, with respect to any Person, long-term senior unsecured
credit ratings of A- by S&P and A3 by Moody’s (or, if lower, the then current
ratings of the Lender).

“Responsible Officer” means any authorized representative of the Manager with
knowledge of and responsibility for the investment decisions and, as applicable,
other investment and financing activities of the Borrower.

“Restricted Payment” means

(i) any payment or other distribution (whether or not in kind) to the Equity
Owner in respect of its equity ownership interests in the Borrower; or

(ii) any payment or other distribution (whether or not in kind) on account of
the purchase, redemption, retirement or acquisition of any equity ownership
interest in the Borrower.

“Revolving Loan” has the meaning set forth in the Collateral Valuation Schedule.

“S&P” means Standard & Poor’s, a division of The McGraw Hill Companies, Inc., a
New York corporation, or any successor thereto.

“Schedule of Fund Investments” means the schedule of Fund Investments attached
as Schedule 3, which schedule shall include the Obligor, Principal Balance,
coupon/spread, Stated Maturity, Approved Industry, Outstanding Facility Size,
Spread To Maturity and Number of Pricing Sources.

“Scheduled Commitment Termination Date” means the second anniversary of the
Closing Date.

 

67



--------------------------------------------------------------------------------

“SDB List” has the meaning set forth in Section 5.19(a) (Compliance with
Anti-Terrorism Laws and Regulations).

“Section 23A” means Section 23A of the Federal Reserve Act, 12 USC 371c, and any
related regulations, interpretations, rulings and opinions of the FRS Board.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Securities Intermediary” means DBTCA, acting in its capacity as “Securities
Intermediary” under the Custodial Agreement and any successor thereto in such
capacity.

“Security Agreement” means the Security Agreement dated as of the Closing Date,
between the Borrower and the Lender, as the same may be amended, modified or
supplemented from time to time pursuant to the terms hereof and thereof.

“Senior Lender Indebtedness” means all Debt and other payment obligations
(including interest that would accrue but for the filing of a petition
initiating a Proceeding, whether or not a claim for such interest is allowed in
the Proceeding) of the Borrower arising under or in respect of this Agreement or
other related agreements, whether currently outstanding or thereafter created or
incurred and any obligations of the Borrower arising under the Collateral
Documents.

“Senior Secured Loan” has the meaning set forth in the Collateral Valuation
Schedule.

“Setup Fee” means the fee set forth in the Setup Fee Agreement.

“Setup Fee Agreement” means the Setup Fee Agreement attached as Exhibit K.

“Spread To Maturity” has the meaning set forth in the Collateral Valuation
Schedule.

“Stated Maturity” means, with respect to any security, the maturity date
specified in such security or applicable underlying instrument, and, with
respect to the Note, the Maturity Date.

“Sub-Advisory Agreement” means the Investment Sub-Advisory Agreement dated as of
April 3, 2008, between FB Income and GSO.

“Subsidiary” means at any time, with respect to any Person (the “parent”), any
corporation, association, partnership or other business entity (a) of which
securities or other ownership interests representing more than 50% of the

 

68



--------------------------------------------------------------------------------

ordinary voting power to elect the board of directors, general partner or
comparable body of such corporation, association, partnership or other business
entity or, in the case of a partnership, ownership interests representing more
than 50% of the interests of such partnership (irrespective of whether at the
time securities or other ownership interests of any other class or classes of
such corporation, association, partnership or other business entity shall or
might have voting power solely upon the occurrence of any contingency) are, at
such time owned directly or indirectly by the parent, by one or more
Subsidiaries of the parent or by the parent and one or more Subsidiaries of the
parent and (b) which is also required at such time under GAAP to be consolidated
with the parent.

“Super-Collateralization Event” has the meaning set forth in the Collateral
Valuation Schedule.

“Super-Collateralization Percentage” has the meaning set forth in the Collateral
Valuation Schedule.

“Swap Transaction” has the meaning set forth in the Collateral Valuation
Schedule.

“Taxes” has the meaning set forth in Section 3.06 (Net Payments).

“Transaction Documents” means this Agreement, the other Credit Documents, the
Management Agreement, the LLC Agreement and any other agreement, instrument or
document executed and delivered by the Borrower in connection with the
foregoing.

“UCC” means, with respect to any jurisdiction, the Uniform Commercial Code as
from time to time in effect in such jurisdiction.

“Uncertificated Security” has the meaning set forth in Section 8-102(a)(18) of
the UCC.

“United States” or “U.S.” means the United States of America, its 50 States, the
District of Columbia, Guam, Saipan, the U.S. Virgin Islands and the Commonwealth
of Puerto Rico.

“Unpaid Amount” means, as of any date and without duplication, an amount equal
to the Lender’s good faith estimate of the aggregate amount of accrued and
unpaid (a) fees and expenses (including indemnities that are due) of the
Borrower, including any Administrative Expenses and (b) interest and other
Obligations of the Borrower hereunder (which, for purposes of this definition,
excludes the aggregate outstanding principal amount of the Loans that is not
then due and payable). Any such amounts not payable in Dollars shall be
converted into Dollars by the Lender at the then current spot rate.

 

69



--------------------------------------------------------------------------------

“Unused Amount” means, as of any day, the excess of (x) the Maximum Commitment
over (y) the aggregate principal amount of Loans outstanding on such day
(including Loans made on such day).

“Unused Commitment Amount” means, as of any date of determination, the greater
of (a) the Maximum Commitment as of such date less the Maximum Borrowed Amount
and (b) zero.

“Weighted Average Rate” means, for any period, the rate determined by the
Custodian with reference to (a) LIBOR for an interest period reasonably close to
the weighted average LIBOR interest period with respect to the Fund Investments,
computed based on the face amount of each Fund Investment and the interest
period(s) in effect with respect to such Fund Investments and (b) the maximum
rate of all reserve requirements (including any marginal, emergency,
supplemental, special or other reserves) applicable to any member bank of the
Federal Reserve System in respect of LIBOR liabilities as defined in Regulation
D (or any successor category of liabilities under Regulation D) (collectively,
the “WAR Criteria”); provided that (w) if the Lender in its sole and absolute
discretion believes that the rate determined by the Custodian does not reflect
the WAR Criteria, then the Lender shall determine the rate in its sole and
absolute discretion with reference to the WAR Criteria, (x) if the benchmark
rate for any Fund Investment has a LIBOR interest period of less than one
(1) month, then the LIBOR interest period with respect to such Fund Investment
shall be deemed to be one (1) month, (y) if the benchmark rate for any Fund
Investment is not based on LIBOR, then the LIBOR interest period with respect to
such Fund Investment shall be deemed to be three (3) months and (z) if no Loans
are outstanding, a Default or an Event of Default has occurred or the Lender is
otherwise unable to calculate the Weighted Average Rate for any reason, then the
Weighted Average Rate shall be deemed to be LIBOR for an interest period of
three (3) months.

“Welfare Plan” means a “welfare plan,” as such term is defined in Section 3(l)
of ERISA.

“Zero Coupon Security” means any Fund Investment that at the time of purchase
does not by its terms provide for the payment of cash interest; provided that
if, after such purchase, such Fund Investment provides for the payment of cash
interest it shall cease to be a Zero Coupon Security.

 

70



--------------------------------------------------------------------------------

ANNEX II

COLLATERAL VALUATION SCHEDULE

Capitalized terms used but not otherwise defined in this Schedule shall have the
respective meanings set forth in the Credit Agreement to which this Schedule is
attached. In accordance with Section 6.02(q) of the Credit Agreement, the
Borrower shall not purchase any investment other than Fund Investments.

SECTION 1. Calculation of Advance Amount; Description of Overcollateralization
Test

(a) “Advance Amount” means, as of any date of determination under the
Overcollateralization Test (as described in this Section 1), (a) the sum for all
Eligible Investments of the product of (i) the Market Value (determined as
described in Section 4 below) of such Eligible Investment (determined as
described in Section 2 below) and (ii) one minus the Margin Requirement for such
Eligible Investment minus (b) the Unpaid Amount as of such date.

“Margin Requirement” means, for the purposes of determining the
Overcollateralization Test, with respect to each Eligible Investment, as of any
date of determination, the lesser of (1) 100% and (2) the product of (x) the sum
of (a) the Base Margin Requirement and (b) the Additional Margin Requirement for
such Fund Investment and (y) the Super-Collateralization Percentage as of such
date; provided that with respect to Revolving Loans (excluding Fully Pre-funded
Revolving Loans) and Delayed Drawdown Loans (excluding the funded portions of
Funded Delayed Drawdown Loans) that the Lender has agreed in writing are not
Excluded Investments, the percentage specified in writing by the Lender (which
may be in the form of an email).

“Base Margin Requirement” means, as of any date of determination and prior to
the occurrence and continuation of a Net Asset Value Floor Event, (a) with
respect to any Cash or Cash Equivalent, the percentage specified in Annex
II-A-1, (b) with respect to any Bank Loan, the percentage specified in Annex
II-A-2, determined based upon the Spread To Maturity, Outstanding Facility Size
and Number of Pricing Sources for such Bank Loan, and (c) with respect to any
Security, the percentage specified in Annex II-A-3, determined based upon the
Spread To Maturity and Maturity for such Security.

 

71



--------------------------------------------------------------------------------

“Additional Margin Requirement” means, as of any date of determination and prior
to the occurrence and continuation of a Net Asset Value Floor Event, with
respect to each Fund Investment, the sum of each of the following (where
applicable):

(i) in the case of a Bank Loan that has a Principal Balance greater than $10
million, the percentage specified in Annex II-B-1, determined based upon the
Principal Balance, Outstanding Facility Size and Number of Pricing Sources for
such Bank Loan;

(ii) in the case of Bank Loans and Securities of a single Obligor that have an
aggregate Market Value which exceeds 5%, but is no greater than 50%, of the
aggregate Market Value of all Eligible Investments, the percentage specified in
Annex II-B-2, determined based upon such Bank Loan’s Market Value;

(iii) in the case of a Bank Loan that has an Obligor Industry whereby the
aggregate Market Value of all Eligible Investments that have been categorized
with such Approved Industry exceeds 25% of the aggregate Market Value of all
Eligible Investments, the percentage specified in Annex II-B-3, determined based
upon the aggregate Market Value of all Eligible Investments categorized with
such Approved Industry; provided that the percentage applicable, under this
paragraph (iii), to any Bank Loan to which a non-zero percentage under paragraph
(ii) above has also been applied, shall be 0%;

(iv) in the case of a Bank Loan that has a Principal Balance greater than 5%,
but no greater than 50%, of the Outstanding Facility Size for such Bank Loan,
the percentage specified in Annex II-B-4, determined based upon the Principal
Balance of such Bank Loan;

(v) in the case of a Covenant-Lite Loan, a PIK Loan or a Subordinated Loan, if
the aggregate Market Value of all such Covenant-Lite Loans, PIK Loans and
Subordinated Loans exceeds 15%, but is no greater than 50%, of the aggregate
Market Value of all Eligible Investments, the percentage specified in Annex
II-B-5, determined based upon the aggregate Market Value of all such
Covenant-Lite Loans, PIK Loans and Subordinated Loans;

(vi) in the case of a Bank Loan where the Number of Pricing Sources for such
Bank Loan equals 2, the percentage specified in Annex II-B-6;

(vii) in the case of a Bank Loan where the Number of Pricing Sources for such
Bank Loan equals 2 and the Outstanding Facility Size of such Bank Loan is
greater than or equal to $75,000,000 and less than $150,000,000, the percentage
specified in Annex II-B-7, determined based upon the aggregate Market Value of
all such Bank Loans;

(viii) in the case of Bank Loans and Securities of a single Obligor that have an
aggregate Market Value which exceeds 5%, but is no greater than 50%, of the
aggregate Market Value of all Eligible Investments, the percentage specified in
Annex II-C-1, determined based upon such Security’s Market Value;

 

72



--------------------------------------------------------------------------------

(ix) in the case of a Security that has been categorized with an Obligor
Industry whereby the aggregate Market Value of all Eligible Investments that
have been categorized with such Approved Industry exceeds 25% of the aggregate
Market Value of all Eligible Investments, the percentage specified in Annex
II-C-2, determined based upon the aggregate Market Value of all Eligible
Investments categorized with such Approved Industry; provided that the
percentage applicable, under this paragraph (ix), to any Security to which a
non-zero percentage under paragraph (viii) above has also been applied, shall be
0%; and

(x) in the case of a Security that has a Principal Balance greater than 5%, but
no greater than 50%, of the Outstanding Facility Size for such Security, the
percentage specified in Annex II-C-3, determined based upon the Principal
Balance of such Security.

“Overcollateralization Test” means a test that is satisfied as of any Business
Day if (a) the sum, as of such Business Day, of (i) the outstanding principal
amount of Senior Indebtedness and (ii) solely with respect to a determination of
the Overcollateralization Test under Section 6.02(k) (Payment of Management
Fees), the Minimum Overcollateralization Amount, is less than or equal to
(b) the Advance Amount calculated as of such Business Day.

(b) Upon the occurrence and continuation of a Net Asset Value Floor Event, the
Lender may at any time and from time to time modify the Base Margin Requirements
and the Additional Margin Requirements specified in the Annexes to the
Collateral Valuation Schedule in its sole and absolute discretion.

SECTION 2. Determination of Fund Investments Constituting Eligible Investments.

“Eligible Investments” means, at any date, all Fund Investments in the
Collateral on such date other than Excluded Investments.

“Excluded Investments” means (without duplication):

(i) Fund Investments to the extent that they (a) are not subject to a perfected
security interest in favor of the Lender or (b) are subject to any Liens (other
than Permitted Liens) or (c) have been acquired other than in compliance with
the Collateral Transaction Procedures (or, in each case, applicable written
waiver thereof by the Lender);

(ii) Excess Fund Investments;

(iii) Fund Investments denominated in any currency other than Dollars;

 

73



--------------------------------------------------------------------------------

(iv) Bank Loans and Securities which have a Market Value in excess of 50% of the
aggregate Market Value of all Eligible Investments;

(v) Bank Loans and Securities which have a Principal Balance greater than 50% of
the Outstanding Facility Size for such Bank Loan or Security;

(vi) in the case where the aggregate Market Value of all Covenant-Lite Loans,
PIK Loans and Subordinated Loans is in excess of 50% of the aggregate Market
Value of all Eligible Investments, then the portion of such Covenant-Lite Loans,
PIK Loans and Subordinated Loans that exceeds 50% of the aggregate Market Value
of all Eligible Investments;

(vii) Bank Loans for which, on any date of determination, the Number of Pricing
Sources is equal to one or zero, unless the Lender or an Affiliate of the Lender
makes an active market in such Bank Loans;

(viii) Fund Investments which have an Obligor Country that does not fall within
the definition of Designated Country;

(ix) Fund Investments which have an Obligor Industry that does not fall within
the definition of Approved Industry;

(x) Bank Loans that are purchased at a price below 45% of par;

(xi) Securities that are purchased at a price below 30% of par;

(xii) all Lender Affiliate Securities;

(xiii) Fund Investments in amounts less than the minimum transfer increments or
minimum holding increments thereof;

(xiv) unless otherwise agreed to in writing by the Lender (which may be in the
form of an email), Revolving Loans and Delayed Drawdown Loans; provided that
(a) the funded portion (which may be 100%) of any Funded Delayed Drawdown Loan
and (b) Fully Pre-funded Revolving Loans shall not be Excluded Investments;

(xv) Synthetic Letters of Credit for which the applicable administrative agent
is not an Approved Bank;

(xvi) Cash and Cash Equivalents on deposit in the Revolving Loan Collateral
Sub-account;

(xvii) Cash and Cash Equivalents included in the cash reserve specified in
Section 6.02(k)(ii) (Payment of Management Fees); and

 

74



--------------------------------------------------------------------------------

(xviii) any investment not included in the definition of “Fund Investments”
unless the Lender has expressly consented in writing to treating such investment
as a Fund Investment and communicated a Margin Requirement for such financial
asset, in writing to the Borrower and the Manager.

SECTION 3. Application of Portfolio Limitations.

“Portfolio Limitations” means, as of any date of determination (determined
without duplication):

(i) the aggregate Market Value of Second Lien Loans in excess of 33% of the
aggregate Market Value of all Eligible Investments;

(ii) the aggregate Market Value of all Securities with (a) a Spread To Maturity
in excess of 20% and (b) a Margin Requirement less than 100%, that is in excess
of 20% of the aggregate Market Value of all Eligible Investments; and

(iii) the aggregate Market Value of all Bank Loans that are Revolving Loans or
Delayed Drawdown Loans in excess of 15% of the aggregate Market Value of all
Eligible Investments.

The Lender shall have sole and absolute discretion at all times to determine
which Fund Investments (or portion of any Fund Investment) will be considered
Eligible Investments and which will be considered Excess Fund Investments, when
determining compliance with the Overcollateralization Test.

Notwithstanding the foregoing, under no circumstances shall any Cash, Cash
Equivalent or U.S. Government Securities be excluded from Eligible Investments
based upon the Portfolio Limitations set forth above.

SECTION 4. Determination of the Market Value of Fund Investments. (i) The
Borrower shall on each Interest Reset Date and (ii) the Lender may at any time
and from time to time calculate the Market Value of each Fund Investment as set
forth in the definition of “Market Value” below.

“Market Value” means

(a) with respect to Cash, the current balance thereof;

(b) with respect to any Cash Equivalents, the current balance or aggregate net
asset value thereof, as applicable; and

(c) with respect to any Fund Investment (other than Cash and Cash Equivalents)
at any date, an amount determined by the Borrower or the Lender, as applicable,
that is not in excess of the product of (x) the Market Value Price for

 

75



--------------------------------------------------------------------------------

each unit of such Fund Investment on such date (and, with respect to any
Securities which have an amortizing principal amount, the then current factor
related thereto, if applicable) and (y) the number of units of such Fund
Investment held by the Borrower; provided that for any (A) Fully Pre-funded
Revolving Loan, the number of units shall be the maximum commitment of the
Borrower in respect of such Fully Pre-funded Revolving Loan (whether drawn or
undrawn at such time), (B) Funded Delayed Drawdown Loan, the number of units
shall be considered to exclude the Maximum Unfunded Amount (if any) of such
Funded Delayed Drawdown Loan and (C) Synthetic Letter of Credit, the number of
units shall be the pre-funded amount thereof.

For purposes of the definition of Market Value, accrued interest on any
interest-bearing Fund Investment shall be excluded in the determination of
Market Value by the party making such determination.

“Market Value Price” means, at any date:

(A) with respect to any Bank Loan:

(1) the lower of:

(a) the bid indication sourced from the Deutsche Bank trading desk; and

(b) for each Approved Pricing Service, the average bid indication reported by
such Approved Pricing Service; or

(2) if no such price is available pursuant to clause (A)(1) above, or if the
Lender reasonably believes that such price is not indicative of the secondary
market value of such Bank Loan, the price determined by the Lender in its
commercially reasonable discretion; the Lender may, but is not obliged to, take
into consideration other traded debt of the Obligor, or if the Obligor has no
other traded debt, traded debt of similarly rated Obligors in the same industry,
in both cases, using generally accepted cash flow valuation methods; and

(B) with respect to any other Fund Investment:

(1) the bid price for such Fund Investment, as reported in the official price
dissemination mechanism for the relevant exchange on which such Fund Investment
is listed; or

(2) if such Fund Investment is not listed on an exchange or if the Lender, in
its commercially reasonable discretion, determines that such price is
unavailable (whether due to illiquidity, disruption or otherwise),

 

76



--------------------------------------------------------------------------------

the price determined by the Lender in its commercially reasonable discretion, in
good faith and in accordance with standard industry practice; the Lender may,
but is not obliged to, take into consideration other traded debt of the Obligor,
or if the Obligor has no other traded debt, traded debt of similarly rated
Obligors in the same industry, in both cases, using generally accepted cash flow
valuation methods.

Other than in connection with a notice to the Borrower of the occurrence of an
Overcollateralization Default Event, the Borrower will have two (2) hours from
receiving the Lender’s calculation of the Market Value of any Fund Investment to
notify the Lender of any disagreement regarding such calculation. Upon giving
notice of any such disagreement to the Lender, the Lender shall make itself
available to the Borrower to discuss the Lender’s calculation of such Market
Value; provided that any such disagreement and discussion shall have no effect
on the Lender’s original calculation of the Market Value of such Fund Investment
(which calculation shall be binding on the Borrower absent the written agreement
of the Lender). In addition, if, in determining that the Overcollateralization
Test is not satisfied on any Business Day, the Lender has determined the Market
Value Price of any Fund Investment pursuant to clauses (A)(1)(a), (A)(2) or
(B)(2) above, then, for a period of one (1) hour following the Lender’s
notification to the Borrower of such Overcollateralization Default Event, the
Borrower shall have the right to consult with the Lender regarding such
determination of Market Value Price.

SECTION 5. Definitions. For purposes of this Schedule, the following terms have
the following meanings:

“Approved Bank” means each entity listed in Schedule 4; provided that for each
such entity the Lender determines in its reasonable business discretion that
such entity is not subject to a material risk of insolvency.

“Approved Industry” means a single industry category that is listed in Schedule
6 or any other industry category designated by the Borrower in writing and
approved by the Lender in its reasonable discretion.

“Approved Pricing Service” means a pricing or quotation service set forth in
Schedule 7 (or any successor to any such listed pricing service) or any other
pricing or quotation service designated by the Borrower in writing and approved
by the Lender in its reasonable discretion.

“Approved Selling Institution” means each entity listed in Schedule 5; provided
that for each such entity the Lender determines in its reasonable business
discretion that such entity is not subject to a material risk of insolvency.

 

77



--------------------------------------------------------------------------------

“Asset-Backed Security” means any fixed income security that is (a) backed by
and paid primarily from the proceeds (or payments or proceeds of a disposition)
of Eligible Assets, and (b) issued in a transaction structured to (i) isolate
the security and the Eligible Assets backing the security from the credit risk
of the sponsor of the transaction and (ii) result in the creditworthiness of
such security being primarily dependent upon (A) the creditworthiness of the
Eligible Assets backing such security and (B) any credit support provided with
respect to the creditworthiness of such Eligible Assets; provided, however, that
in no event shall an “Asset-Backed Security” include any of the following: (a) a
security issued to provide debtor-in-possession financing, (b) a CDO Security or
(c) a Structured Product Transaction.

“Bank Loans” means direct purchases of, assignments of and other interests in
(a) any bank loan or (b) any loan made by an investment bank, investment fund or
other financial institution; provided that such loan under this clause (b) is
similar to those typically made, syndicated, purchased or participated by a
commercial bank or institutional loan investor in the ordinary course of
business. For the avoidance of doubt, “Bank Loans” shall include any
Participation Interest in a Bank Loan.

“Cash” means any immediately available funds in Dollars (including amounts held
in the Custodial Account or on deposit with the Custodian pursuant to “sweep”
arrangements linked to the Custodial Account).

“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations or Securities:

(i) U.S. Government Securities; or

(ii) Money Market Funds;

provided that in each case, as at the date such investment is purchased by the
Borrower, the Maturity of such investment is less than 2 years.

“CDO Securities” means any Securities issued by a special purpose vehicle that
entitle the holders thereof to receive payments that depend primarily on cash
flow from, or proceeds upon the sale of, a pool of bank loans or high yield
securities.

“Convertible Security” means a security that is convertible into or exchangeable
for Equity Securities.

“Covenant-Lite Loans” means any Bank Loan that either (i) does not contain any
financial covenants or (ii) requires the borrower to comply with an Incurrence
Covenant but no Maintenance Covenant.

 

78



--------------------------------------------------------------------------------

“Delayed Drawdown Loan” means a Fund Investment (including letter of credit
facilities, unfunded commitments under specific facilities and other similar
loans and investments) that pursuant to its terms may require one or more future
advances to be made to the Obligor by the Borrower, which may not permit the
re-borrowing of any amount previously repaid; provided that any such Fund
Investment shall be considered a “Delayed Drawdown Loan” only until all
commitments to make advances to the Obligor expire or are terminated or reduced
to zero.

“Designated Country” means (i) each of Canada and the United States of America
and (ii) each other country identified by the Borrower from time to time and
confirmed in writing as acceptable by the Lender.

“Eligible Assets” means financial assets, either fixed or revolving, that by
their terms convert into cash within a finite time period plus any rights or
other assets designed to assure the servicing or timely distribution of proceeds
to security holders.

“Excess Fund Investments” means any Fund Investments or portion thereof having a
Market Value in excess of the percentages set forth in the definition of
Portfolio Limitations (in each case determined using the most recent Market
Value for the applicable Fund Investments).

“Fully Pre-funded Revolving Loan” means a fully pre-funded Revolving Loan for
which (1) the pre-funded amount has been deposited with the applicable
administrative agent and (2) the applicable administrative agent is an Approved
Bank.

“Funded Delayed Drawdown Loan” means a Delayed Drawdown Loan for which a portion
(which may be 100%) has been funded.

“Fund Investments” means all Cash, Cash Equivalents, Bank Loans and Securities
owned by the Borrower, together with any other financial asset that the Lender
has expressly agreed to in writing may be included as a “Fund Investment”. After
the Closing Date, Fund Investments which the Borrower has contracted to purchase
shall be deemed for purposes of the Credit Agreement to be owned by the Borrower
(i) in the event that (a) the selling institution is an Approved Selling
Institution or (b) if the selling institution is not an Approved Selling
Institution, (1) the aggregate Market Value of all transactions for which the
Borrower has entered into a binding commitment to purchase the relevant
investment but for which closing has not occurred is 10% or less of the current
Market Value of all the Fund Investments from the date the Borrower enters into
a binding commitment for such purchase and (2) not more than 50% of the
aggregate Market Value of such transactions is with a single selling institution
and (ii) otherwise, only from the date of settlement of such purchase, and Fund

 

79



--------------------------------------------------------------------------------

Investments which the Borrower has contracted to sell shall cease to be Fund
Investments for purposes of the Credit Agreement from the date the Borrower
enters into a binding commitment for such sale. For the avoidance of doubt,
“Fund Investments” shall not include Trade Claims.

“Incurrence Covenant” means a covenant by the Obligor under a Bank Loan to
comply with one or more financial covenants only upon the occurrence of certain
actions of the borrower including, but not limited to, a debt issuance, dividend
payment, share purchase, merger, acquisition or divestiture.

“Maintenance Covenant” means a covenant by the Obligor under a Bank Loan to
comply with one or more financial covenants during each reporting period
regardless of whether or not the borrower has taken any specific action.

“Maturity” means, for each Fund Investment, the number of years (which may be
expressed as a fraction) from the date of such determination to the scheduled
maturity date of such Fund Investment.

“Maximum Number of Price Indications” means, on each Business Day, the greater
of the Number of Price Indications for each Approved Pricing Service on such
date.

“Maximum Unfunded Amount” means, as of any date of determination with respect to
any Revolving Loan or Delayed Drawdown Loan, the maximum amount of Cash that the
Borrower is committed to advance in respect thereof that is undrawn as of such
date of determination.

“Minimum Overcollateralization Amount” means, as of any date of determination,
an amount equal to the greater of (a) 5% of the aggregate Market Value of all
Eligible Investments on such date and (b) $5,000,000.

“Money Market Funds” means investments in money market funds, which satisfy the
conditions set forth in Rule 2a-7 of the Investment Company Act of 1940.

“Net Asset Value Floor Event” means, as of any date of determination, the Net
Asset Value of the Manager on such day declines below the Net Asset Value Floor.

“Non-Credit Risk Security” means a security with respect to which an
institutional money manager would evaluate its value primarily by reference to
factors other than (a) the coupon (or the coupon as adjusted for any purchase
discount or premium) in relation to prevailing market yields, (b) the credit
worthiness of the issuing entity or (c) the adequacy of the underlying financial
assets supporting such security to ensure the repayment of the security
according

 

80



--------------------------------------------------------------------------------

to its terms (which adequacy may be measured by a credit analysis of the
likelihood of the obligors of such underlying assets to pay according to the
terms of such underlying assets or an analysis of the sufficiency of the income
streams thereon to meet the payment terms of the security).

“Number of Price Indications” means, on each Business Day, with respect to each
Approved Pricing Service, the number of bid indications reported as being used
to calculate the average bid indication reported by such Approved Pricing
Service on such Business Day.

“Number of Pricing Sources” means, as of any date of determination, for each
Bank Loan, the arithmetic average, over the five Business Days immediately
preceding such date of determination, of the Maximum Number of Price Indications
on such Business Day. On each date of determination, the Number of Pricing
Sources shall be rounded up to the nearest whole number.

“Obligor Country” means, for any Fund Investment, the country from which the
Obligor derives the majority of its revenue and assets, as determined by the
Lender in its reasonable business judgment.

“Obligor Industry” means, for any Fund Investment, the industry from which the
Obligor derives the majority of its revenue and assets, as determined by the
Lender in its reasonable business judgment.

“Outstanding Facility Size” means, on any date of determination, (i) with
respect to any Bank Loan, the then aggregate outstanding principal amount of
such Bank Loan and (ii) with respect to any Security, the then outstanding
notional amount in issuance of such Security, each as determined in the
reasonable business judgment of the Lender. For purposes of the definition of
“Outstanding Facility Size,” if a facility for Bank Loans or for the issuance of
Securities offers different tranches or issuances, then each such tranche or
issuance shall be deemed to be a separate Bank Loan or Security; provided that
an add-on of any existing tranche shall be deemed to be the same Bank Loan as
the existing tranche with similar terms.

“PIK Loan” means any bonds, securities or credit facilities that, by their
contractual terms, permit the Obligor to pay all or a portion of its regularly
scheduled interest payments or dividends in kind.

“Principal Balance” means, at any time, with respect to any Fund Investment, the
outstanding principal amount of such Fund Investment, including with respect to
any Revolving Loans or Delayed Drawdown Loans, the Maximum Unfunded Amount
thereunder.

 

81



--------------------------------------------------------------------------------

“Revolving Loan” means any Fund Investment (other than a Delayed Drawdown Loan),
including revolving loans, funded and unfunded portions of revolving credit
lines and letter of credit facilities, unfunded commitments under specific
facilities and other similar loans and investments, that by its terms may
require one or more future advances to be made to the Obligor by the Borrower;
provided that any such Fund Investment will be considered a “Revolving Loan”
only until all commitments to make advances to the Obligor expire or are
terminated or irrevocably reduced to zero.

“Second Lien Loan” means a secured Bank Loan that, at the time of its purchase
by the Borrower, (a) is secured solely by intangible assets or (b) has
collateral (i) that is also pledged to secure an obligation senior to such Bank
Loan or (ii) with a value (determined by the Lender in its reasonable judgment)
that is less than the sum of the outstanding principal amount of such Bank Loan
and the outstanding principal amount of all other indebtedness secured by such
collateral that is prior to or pari passu with such Bank Loan’s claim with
respect to such collateral.

“Securities” means corporate bonds and other corporate debt securities, but not
including Bank Loans, Non-Credit Risk Securities, Convertible Securities,
Structured Finance Obligations or any security, note or other structure that
provides synthetic exposure to the relevant corporate credit.

“Senior Indebtedness” means all Senior Lender Indebtedness together with any
other obligations of the Borrower that have a Lien in any Collateral ranked
senior to, or pari passu with, the Lender’s Lien or that ranks senior in right
of payment to the Senior Lender Indebtedness (whether by operation of Law or
agreement of the Lender).

“Senior Secured Loan” means a Bank Loan that (a) is not (and by its terms is not
permitted to become) subordinate in right of payment to any other obligation of
the Obligor thereof and (b)(i) is secured by a valid first priority perfected
security interest or lien on specified collateral securing such Obligor’s
obligations thereunder, (ii) in the Lender’s reasonable judgment (at the time of
the relevant trade), the value of such collateral at the time of its acquisition
is not less than the outstanding principal balance of such Bank Loan plus the
aggregate outstanding principal balances of all other loans of equal seniority
secured by a pari passu lien or security interest in such collateral and
(iii) such Bank Loan is not secured solely or primarily by the common stock of,
or other equity interests in, such Obligor or any of its Affiliates; or solely
by intangible assets.

 

82



--------------------------------------------------------------------------------

“Spread To Maturity” means, for any Fund Investment, the zero discount margin,
expressed as a percentage, as calculated by the Lender, in its reasonable
business discretion, by using the Z-DM field of the YA screen of Bloomberg
(incorporating the effects of all terms of such Fund Investment, including any
“LIBOR floors”); provided that in the event that the Lender, in its reasonable
business determination, does not believe that such calculation methodology
provides an accurate reflection of the “Spread To Maturity” for such Fund
Investment, then the “Spread To Maturity” for such Fund Investment will be as
calculated by the Lender in a commercially reasonable manner, at its sole and
absolute discretion.

“Structured Finance Obligations” means (a) Asset-Backed Securities, (b) CDO
Securities and (c) Structured Product Transactions.

“Structured Product Transaction” means (a) any Swap Transaction between the
Borrower and a counterparty pursuant to which (i) the counterparty is entitled
to receive from the Borrower an amount equal to (A) periodic payments based on
the notional amount of such transaction for the term thereof at a specified rate
(which may be fixed or floating) or (B) the decrease over the term of such
transaction in the market value of a designated pool of more than one Bank Loan,
Security or other asset or any combination of the foregoing; and (ii) the
counterparty is obligated to make payment to the Borrower in an amount equal to
(A) the interest, fees and other cash flows paid on such designated pool of Bank
Loans, Securities or other assets for the term of such transaction or (B) the
increase over the term of such transaction in the market value of such
designated pool of Bank Loans, Securities or other assets or (iii) the
counterparty and the issuer agree to pay a net amount calculated by reference to
(i) and (ii) above; (b) any transaction commonly referred to as a “total return
swap” involving more than one asset; and (c) any transaction that is
substantially similar to the transactions described in clauses (a) and
(b) above.

“Subordinated Loan” means any Bank Loan, other than a PIK Loan, that is not a
Senior Secured Loan or a Second Lien Loan.

“Super-Collateralization Event” means the occurrence of any of the following
events or conditions:

(i) a Key Person Event;

(ii) an event specified in Section 7.01(i) (Bankruptcy, Insolvency, etc.) with
respect to GSO or FB Income;

(iii) (A) GSO is removed, replaced, terminated or resigns as sub-advisor
pursuant to the Sub-Advisory Agreement (including as a result of termination of
the Sub-Advisory Agreement) or otherwise ceases for any reason to act as
sub-advisor in respect of or to be the exclusive provider of investment advisory
services, directly or indirectly, in connection with this Agreement or (B) FB
Income is removed, replaced, terminated or resigns as adviser pursuant to the
Investment Advisory and Administrative Services Agreement between FS Investment
and FB Income, dated February 12, 2008 (as amended); or

 

83



--------------------------------------------------------------------------------

(iv) an event specified in Section 7.01(m) (Manager and Equity Owner Events),
Section 7.01(n) (Net Asset Value), Section 7.01(o) (Anti-Terrorism and
Anti-Money Laundering Events) or Section 7.01(p) (Regulatory Events).

“Super-Collateralization Percentage” means:

(i) prior the occurrence of a Super-Collateralization Event, 100%;

(ii) from and including the date a Super-Collateralization Event occurs to but
excluding the eighth (8th) Business Day thereafter, 105%;

(iii) from and including the eighth (8th) Business Day following such
Super-Collateralization Event to but excluding the 17th Business Day thereafter,
110%;

(iv) from and including the 17th Business Day following such
Super-Collateralization Event to but excluding the 26th Business Day thereafter,
115%;

(v) from and including the 26th Business Day following such
Super-Collateralization Event to but excluding the 35th Business Day thereafter,
120%; and

(vi) from and including the 35th Business Day following such
Super-Collateralization Event to and including the Commitment Termination Date,
125%.

“Swap Transaction” means: (i) any rate, basis, commodity, currency, debt, credit
or equity swap; (ii) any put, cap, collar or floor agreement; (iii) any rate,
basis, commodity, currency, debt, credit or equity futures or forward agreement;
(iv) any rate, basis, commodity, currency, debt, credit or equity option
representing an obligation to buy or sell a security, commodity, currency, debt,
credit or equity; and (v) any other similar agreement; provided that “Swap
Transaction” shall not include any transaction in which the Borrower has
satisfied in full all of its payment and delivery obligations thereunder and has
no future payment or delivery obligations, whether absolute or contingent,
thereunder.

“Synthetic Letter of Credit” means any letter of credit facility that requires
the Lender party thereto to pre-fund in full its obligations thereunder;
provided that any the Lender shall (a) have no further funding obligation
thereunder and (b) have a right to be reimbursed or repaid by the borrower its
pro rata share of any draws on a letter of credit issued thereunder.

 

84



--------------------------------------------------------------------------------

“Trade Claims” means all trade payables (all “accounts” and “chattel paper” as
such terms are used in §§ 9-102(a)(2) and 9-102(a)(11), respectively, of the
UCC) and trade claims (i.e., secured and unsecured obligations incurred in
connection with the acquisition of goods or services, including participations
therein).

“U.S. Government Securities” means securities that are direct obligations of, or
fully guaranteed by, the United States of America or any agency or
instrumentality of the United States of America the obligations of which are
backed by the full faith and credit of the United States of America and in the
form of conventional bills, bonds and notes. For the avoidance of doubt, all
“U.S. Government Securities” will be required to fall within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940. In no event shall U.S.
Government Securities include: (i) any security providing for the payment of
interest only, (ii) any Swap Transaction or (iii) any obligation on which all or
any portion of the payments thereunder is based, directly or indirectly, on any
Swap Transaction.

 

85



--------------------------------------------------------------------------------

Annex II-A-1

Base Margin Requirement – Cash and Cash Equivalents

 

Fund Investment

   Base Margin Requirement  

Cash

   0.0 % 

Cash Equivalents

   2.0 % 

 

86



--------------------------------------------------------------------------------

Annex II-A-2

Base Margin Requirement – Bank Loans

 

     Outstanding Facility Size        Greater than or
equal to
$400 million     Greater than or
equal to $300
million and less
than $400 million     Greater than or
equal to $150
million and less
than $300 million     Greater than or
equal to $75
million and less
than $150 million        Number Of Approved Sources  

Spread To Maturity

   Greater
than 5     2, 3, 4
or 5     Greater
than 5     2, 3, 4
or 5     Greater
than 5     2, 3, 4
or 5     Greater than 2  

Less than or equal to 2.50%

   25 %    28 %    30 %    33 %    35 %    38 %    43 % 

Greater than 2.50% and less than or equal to 6.00%

   25 %    28 %    30 %    33 %    35 %    38 %    43 % 

Greater than 6.00% and less than or equal to 9.00%

   27 %    30 %    32 %    35 %    37 %    40 %    44 % 

Greater than 9.00% and less than or equal to 12.00%

   30 %    32 %    34 %    37 %    39 %    42 %    46 % 

Greater than 12.00% and less than or equal to 15.00%

   34 %    37 %    38 %    41 %    43 %    45 %    49 % 

Greater than 15.00% and less than or equal to 18.00%

   38 %    41 %    43 %    45 %    47 %    49 %    54 % 

Greater than 18.00%

   TBA      TBA      TBA      TBA      TBA      TBA      TBA   

“TBA” means as advised to the Manager/Borrower, in writing, by the Lender on a
case by case basis and, until so advised, 100%.

 

87



--------------------------------------------------------------------------------

Annex II-A-3

Base Margin Requirement – Securities

 

               Outstanding Facility Size  

Spread To Maturity

   Maturity    Purchase Price    Greater
than $200
million     Less than
or equal
to $200
million  

Less than or equal to 0.50%

   Less than or
equal to 5 years       12 %    22 % 

Less than or equal to 0.50%

   Greater than 5
years       16 %    26 % 

Greater than 0.50% and less than or equal to 1.25%

   Less than or
equal to 5 years       16 %    26 % 

Greater than 0.50% and less than or equal to 1.25%

   Greater than 5
years       20 %    30 % 

Greater than 1.25% and less than or equal to 4.00%

   Less than or
equal to 5 years       25 %    35 % 

Greater than 1.25% and less than or equal to 4.00%

   Greater than 5
years       28 %    38 % 

Greater than 4.00% and less than or equal to 6.00%

   Less than or
equal to 10 years       32 %    42 % 

Greater than 4.00% and less than or equal to 6.00%

   Greater than 10
years       37 %    47 % 

Greater than 6.00% and less than or equal to 9.00%

   Less than or
equal to 10 years       35 %    45 % 

Greater than 6.00% and less than or equal to 9.00%

   Greater than 10
years       40 %    50 % 

Greater than 9.00% and less than or equal to 12.00%

   Less than or
equal to 10 years       42 %    52 % 

Greater than 9.00% and less than or equal to 12.00%

   Greater than 10
years       47 %    57 % 

Greater than 12.00% and less than or equal to 20.00%

   Less than or
equal to 10 years       45 %    55 % 

Greater than 12.00% and less than or equal to 20.00%

   Greater than 10
years       50 %    60 % 

 

88



--------------------------------------------------------------------------------

              Outstanding Facility Size  

Spread To Maturity

   Maturity    Purchase Price   Greater
than $200
million     Less than
or equal
to $200
million  

Greater than 20.00%

   Less than or
equal to 1 year    Greater than or
equal to 75%   45 %    55 % 

Greater than 20.00%

   Less than or
equal to 1 year    Less than 75%
and greater
than or equal
to 60%   55 %    65 % 

Greater than 20.00%

   Greater than
1 year      100 %    100 % 

Greater than 20.00%

      Less than 60%   100 %    100 % 

Other

        100 %    100 % 

 

89



--------------------------------------------------------------------------------

Annex II-B-1

Additional Margin Requirement – Bank Loans

 

     Outstanding Facility Size        Greater than or
equal to
$400 million     Greater than or
equal to $300
million and less
than $400 million     Greater than or
equal to $150
million and less
than $300 million     Greater than or
equal to $75
million and less
than $150 million        Number Of Approved Sources  

Principal Balance

   Greater
than 7     6 or 7     2, 3, 4
or 5     Greater
than 7     6 or 7     2, 3, 4
or 5     Greater
than 7     6 or 7     2, 3, 4
or 5     Greater than 2  

Greater than $5 million and less than or equal to $10 million

   0 %    0 %    0 %    0 %    0 %    1.5 %    0 %    0 %    3 %    3 % 

Greater than $10 million and less than or equal to $15 million

   2 %    3 %    3 %    3 %    3 %    4 %    3 %    3 %    4 %    6 % 

Greater than $15 million and less than or equal to $20 million

   3 %    3 %    4 %    4 %    4 %    5 %    4 %    4 %    5 %    9 % 

Greater than $20 million and less than or equal to $30 million

   4 %    7 %    7 %    6 %    8 %    10 %    7 %    9 %    12 %    TBA   

Greater than $30 million and less than or equal to $40 million

   4 %    7 %    9 %    6 %    10 %    TBA      7 %    12 %    TBA      TBA   

Greater than $40 million and less than or equal to $50 million

   7 %    7 %    12 %    8 %    10 %    TBA      9 %    12 %    TBA      TBA   

Greater than $50 million and less than or equal to $65 million

   7 %    9 %    TBA      10 %    TBA      TBA      12 %    TBA      TBA     
TBA   

Greater than $65 million and less than or equal to $150 million

   7 %    9 %    TBA      10 %    TBA      TBA      12 %    TBA      TBA     
TBA   

Greater than $150 million

   TBA      TBA      TBA      TBA      TBA      TBA      TBA      TBA      TBA
     TBA   

“TBA” means as advised, in writing, by the Lender on a case by case basis, and
until so advised, 100%.

 

90



--------------------------------------------------------------------------------

Annex II-B-2

Additional Margin Requirement – Bank Loans

 

Aggregate Market Value for such Bank Loans and Securities of a single Obligor as
a

percentage of the aggregate Market Value for all Eligible Investments

   Additional Margin
Requirement  

Greater than 5% and less than or equal to 15%

   5 % 

Greater than 15% and less than or equal to 50%

   15 % 

 

91



--------------------------------------------------------------------------------

Annex II-B-3

Additional Margin Requirement – Bank Loans

 

Aggregate Market Value for all Bank Loans with such Obligor Industry as a

percentage of the aggregate Market Value for all Eligible Investments

   Additional Margin
Requirement  

Greater than 25% and less than or equal to 50%

   5 % 

Greater than 50%

   25 % 

 

92



--------------------------------------------------------------------------------

Annex II-B-4

Additional Margin Requirement – Bank Loans

 

Market Value for such Bank Loan as a percentage of the Outstanding Facility Size

   Additional Margin
Requirement  

Greater than 5% and less than or equal to 10%

   7.5 % 

Greater than 10% and less than or equal to 25%

   15 % 

Greater than 25% and less than or equal to 50%

   30 % 

 

93



--------------------------------------------------------------------------------

Annex II-B-5

Additional Margin Requirement – Bank Loans

 

Aggregate Market Value for all Covenant-Lite Loans, PIK Loans and Subordinated
Loans as a

percentage of the aggregate Market Value of all Eligible Investments

   Additional Margin
Requirement  

Greater than 15% and less than or equal to 20%

   10 % 

Greater than 20% and less than or equal to 25%

   15 % 

Greater than 25% and less than or equal to 50%

   30 % 

 

94



--------------------------------------------------------------------------------

Annex II-B-6

Additional Margin Requirement – Bank Loans

 

Bank Loans with only 2 Approved Pricing Sources

   Additional Margin
Requirement  

If the lead arranger or administrative agent of the Bank Loan is an Approved
Bank

   13 % 

If the lead arranger or administrative agent of the Bank Loan is not an Approved
Bank

   100 % 

 

95



--------------------------------------------------------------------------------

Annex II-B-7

Additional Margin Requirement – Bank Loans

 

Aggregate Market Value for all Bank Loans with only 2 Approved Pricing Sources
and an Outstanding Facility Size greater than or
equal to $75 million and less than $150 million as a percentage of the aggregate
Market Value of all Eligible Investments

   Additional Margin
Requirement  

Within 3 months following the Closing Date, greater than 33% and less than or
equal to 50%

   15 % 

After 3 months following the Closing Date, greater than 25% and less than or
equal to 50%

   15 % 

Greater than 50%

   100 % 

 

96



--------------------------------------------------------------------------------

Annex II-C-1

Additional Margin Requirement – Securities

 

Aggregate Market Value for such Bank Loans and Securities of a single Obligor as
a

percentage of the aggregate Market Value for all Eligible Investments

   Additional Margin
Requirement  

Greater than 5% and less than or equal to 15%

   5 % 

Greater than 15% and less than or equal to 50%

   15 % 

 

97



--------------------------------------------------------------------------------

Annex II-C-2

Additional Margin Requirement – Securities

 

Aggregate Market Value for all Securities with such Obligor Industry as a

percentage of the aggregate Market Value for all Eligible Investments

   Additional Margin
Requirement  

Greater than 25% and less than or equal to 50%

   5 % 

Greater than 50%

   25 % 

 

98



--------------------------------------------------------------------------------

Annex II-C-3

Additional Margin Requirement – Securities

 

Market Value for such Security as a percentage of the Outstanding Facility Size

   Additional Margin
Requirement  

Greater than 5% and less than or equal to 10%

   7.5 % 

Greater than 10% and less than or equal to 25%

   15 % 

Greater than 25% and less than or equal to 50%

   50 % 

 

99



--------------------------------------------------------------------------------

Annex III

COLLATERAL TRANSACTION PROCEDURES

The following procedures are required to be followed (a) in connection with the
purchase or sale of a Bank Loan or Security to qualify as a “Fund Investment”
and (b) to satisfy the negative covenant set forth in Section 6.02(a) of the
Credit Agreement that the Borrower not to enter into any purchase or sale with
respect to any Fund Investment other than in compliance with the then applicable
Collateral Transaction Procedures. Capitalized terms used but not otherwise
defined herein shall have the respective meanings set forth in the Credit
Agreement or the Collateral Valuation Schedule.

 

I. Trade Approval Process

(a) The Borrower may request a trade (a “Trade”) of a Fund Investment by sending
the proposed trade details, including the credit description, price, quantity,
trade date, par/distressed, counterparty, counterparty contact details, delayed
compensation and any other non-standard terms (a “Trade Request”) by email to
the Lender (with a copy to the Custodian).

(b) If a Trade Request is received by the Lender by 4:30 p.m. (New York time) on
any Business Day, the Lender shall be required to consent to such Trade by 5:30
p.m. (New York time) on such Business Day (such consent not to be withheld or
delayed if prior to and immediately following such Trade no Default or Event of
Default shall have occurred). Any Trade Request received by the Lender after
4:30 p.m. (New York time) shall be deemed to have been received by the Lender on
the following Business Day.

(c) If the Lender approves a Trade:

(i) the Borrower shall send the related trade ticket (the “Trade Ticket”) by
email to the Custodian (with a copy to the Lender); and

(ii) the Borrower shall negotiate and prepare all documentation relating to the
Trade with the counterparty, including the related purchase and sale, assignment
and transfer agreements (as applicable) and a funding memo (the “Assignment
Documentation”) and obtain any necessary approvals from the Obligor or
administrative or other agent relating to such Trade (the “Agent”).

(d) The Borrower shall send drafts of such Assignment Documentation to the
Custodian (with a copy to the Lender), which the Custodian shall approve or
reject based on (i) a comparison with the related Trade Ticket and (b) the
availability of funds (whether on deposit in the Custodial Account or
availability under the Commitment).

 

100



--------------------------------------------------------------------------------

(e) Prior to the settlement date of any Trade, the Borrower shall provide the
Lender (with a copy to the Custodian) with:

(i) acknowledgments of all filings or recordations necessary to perfect its
Liens in the relevant Fund Investment, as well as UCC and Lien searches and
other evidence satisfactory to the Lender that the only Liens on the Fund
Investment are Permitted Liens;

(ii) evidence that all applicable consents and approvals (including of the Agent
or Obligor for such Bank Loan) have been obtained by the Borrower);

(iii) evidence that (a) where the Borrower is the buyer or purchaser of a
distressed Bank Loan, the Borrower has received any relevant upstream
documentation and (b) where the Borrower is the buyer or purchaser of any Bank
Loan, the seller of such Bank Loan is the lender of record with respect to such
Bank Loan;

(iv) evidence satisfactory to it that the Borrower has instructed the Obligor
under the relevant Fund Investment to make all payments relating thereto to the
Custodial Account and the Borrower shall otherwise cause all proceeds relating
to any sale of such Fund Investment to be deposited into the Custodial Account;
and

(v) the contact details of the Agent for any proposed Bank Loan, so as to permit
the Lender (or the Custodian) to verify the Borrower’s position.

 

II. Trade Closing and Settlement Process

(a) Unless otherwise agreed to in writing by the Lender, all Trades relating to
Bank Loans shall be settled on:

(i) if a shift date has not occurred with respect to a Bank Loan (as evidenced
by a poll published by LSTA or otherwise), LSTA par documentation; and

(ii) if a shift date has occurred with respect to a Bank Loan (as evidenced by a
poll published by LSTA or otherwise), LSTA distressed documentation.

 

101



--------------------------------------------------------------------------------

(b) Unless otherwise agreed to in writing by the Lender, the Borrower shall not
make any step-up representations in connection with the settlement of the sale
of any Bank Loan.

(c) Cash in the amount specified in the Assignment Documentation may not be paid
by the Borrower in connection with its purchase of a Fund Investment (other than
a Bank Loan) unless at such time the Lender shall have received evidence
satisfactory to it that all such Assignment Documentation has been executed and
delivered to the Borrower and the Custodian.

(d) If a Bank Loan is traded as a distressed loan, then, prior to closing any
such Trade, the Lender shall have completed an independent verification of the
Assignment Documentation with the Agent for the relevant Bank Loan.

(e) If the Agent of a proposed Bank Loan is not an Approved Bank, then, prior to
closing the related Trade, the Lender shall have completed its “know your
customer” and similar counterparty due diligence with respect to such Agent.

(f) Unless the seller of a Bank Loan is an Approved Selling Institution, the
Borrower shall not deliver Cash to such seller until the Assignment
Documentation is fully executed and delivered to the Borrower and the Custodian.

(g) The Borrower shall not, absent notice to and prior written consent of the
Lender, execute any “big boy” letters in connection with any purchase or sale of
any Fund Investments.

 

102